



EXHIBIT 10.1


Execution Copy














MASTER FORMATION AGREEMENT
AMONG
SCHLUMBERGER TECHNOLOGY CORPORATION,
SCHLUMBERGER CANADA LIMITED,
WEATHERFORD U.S. HOLDINGS, L.L.C.,
AND
WEATHERFORD CANADA LTD.


Dated as of March 24, 2017




--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page


ARTICLE I. DEFINITIONS
1


 
1.1
Certain Definitions
1


 
1.2
Terms Defined Elsewhere in this Agreement
14


 
1.3
Other Definitional and Interpretive Matters
16


 
 
 
 
ARTICLE II. ORGANIZATION OF THE COMPANY
17


 
2.1
Formation of the JV Companies
17


 
2.2
Transfers to the JV Contribution Companies
17


 
2.3
Purchase Price Allocation
18


 
 
 
 
ARTICLE III. CONTRIBUTION OF ASSETS; ASSUMPTION OF LIABILITIES
18


 
3.1
Contribution of Assets
18


 
3.2
Excluded Assets
19


 
3.3
Assumption of Liabilities
21


 
3.4
Excluded Liabilities
21


 
3.5
Further Conveyances and Assumptions; Consent of Third Parties
23


 
3.6
Assets and Liabilities Relating to Employees
24


 
3.7
Use of Marks
24


 
 
 
 
ARTICLE IV. CLOSING AND TERMINATION
25


 
4.1
Closing Date
25


 
4.2
Termination of Agreement
25


 
4.3
Procedure Upon Termination
25


 
4.4
Effect of Termination
26


 
 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE SCHLUMBERGER ENTITIES
26


 
5.1
Organization and Good Standing
26


 
5.2
Authorization of Agreement
26


 
5.3
Conflicts; Consents of Third Parties
27


 
5.4
Financial Information
27


 
5.5
Title to Contributed Assets; Sufficiency; Condition
28


 
5.6
No Material Changes
28


 
5.7
Taxes
28


 
5.8
Real Property
29


 
5.9
Tangible Personal Property
3


 
5.10
Intellectual Property
34


 
5.11
Material Contracts
34


 
5.12
Employee Benefits
33


 
5.13
Labor
37


 
5.14
Litigation
35


 
5.15
Compliance with Laws; Permits
35


 
5.16
Environmental Matters
35


 
5.17
Anti-Corruption
36


 
5.18
Compliance with Trade Laws
36


 
5.19
Financial Advisors
36


 
5.20
No Other Representations or Warranties; Schedules
36


i





--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
(Continued)
Page


ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF THE WEATHERFORD ENTITIES
37


 
6.1
Organization and Good Standing
37


 
6.2
Authorization of Agreement
37


 
6.3
Conflicts; Consents of Third Parties
38


 
6.4
Financial Information
38


 
6.5
Title to Contributed Assets; Sufficiency; Condition
38


 
6.6
No Material Changes
39


 
6.7
Taxes
39


 
6.8
Real Property
40


 
6.9
Tangible Personal Property
41


 
6.10
Intellectual Property
42


 
6.11
Material Contracts
42


 
6.12
Employee Benefits
44


 
6.13
Labor
45


 
6.14
Litigation
45


 
6.15
Compliance with Laws; Permits
46


 
6.16
Environmental Matters
46


 
6.17
Anti-Corruption
47


 
6.18
Compliance with Trade Laws
47


 
6.19
Financial Advisors
47


 
6.20
No Other Representations or Warranties; Schedules
47


 
 
 
 
ARTICLE VII. COVENANTS
48


 
7.1
Conduct of the Business Pending the Closing
48


 
7.2
Consents
49


 
7.3
Antitrust Notification; Other Reporting Requirements
49


 
7.4
Reasonable Best Efforts
51


 
7.5
Reasonable Best Efforts
53


 
7.6
Use of Name
53


 
7.7
Access to Businesses
54


 
7.8
Preservation of Records
54


 
7.9
Publicity
54


 
7.10
No Shop
55


 
7.11
Supplementation and Amendment of Schedules
55


 
7.12
Tax Matters
55


 
7.13
Strategic Plan Principles
60


 
 
 
 
ARTICLE VIII. CONDITIONS TO CLOSING
60


 
8.1
Conditions Precedent to Obligations of Each Party
60


 
8.2
Conditions Precedent to Obligations of the Weatherford Entities
61


 
8.3
Conditions Precedent to Obligations of the Schlumberger Entities
61


 
8.4
Frustration of Closing Conditions
62


 
8.5
JV Company Supplements
62


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ii





--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page


(Continued)
 
ARTICLE IX. INDEMNIFICATION
62


 
9.1
Survival of Representations and Warranties
62


 
9.2
Indemnifications
63


 
9.3
Indemnification Procedures
64


 
9.4
Limitations on Indemnification for Breaches of Representations and Warranties
65


 
9.5
Tax Indemnification
65


 
9.6
No Consequential Damages
66


 
9.7
Exclusive Remedy; Negligence of Indemnified Parties
66


 
 
 
 
RTICLE X. MISCELLANEOUS
67


 
10.1
Expenses
67


 
10.2
Waiver of Jury Trial; Submission to Jurisdiction; Consent to Service of Process
67


 
10.3
Entire Agreement; Amendments and Waivers
68


 
10.4
Governing Law
68


 
10.5
Notices
68


 
10.6
Severability
69


 
10.7
Binding Effect; Assignment
69


 
10.8
Counterparts
70


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
iii





--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page
(Continued)
 
Schedules
 
 
 
 
1.1(a)
Weatherford Contributed IP
 
1.1(b)
Weatherford Employees
 
1.1(c)
Weatherford Excluded Contracts
 
1.1(d)
Schlumberger Contributed IP
 
1.1(e)
Schlumberger Employees
 
1.1(f)
Schlumberger Excluded Contracts
 
1.1(g)
Weatherford Knowledge
 
1.1(h)
Schlumberger Knowledge
 
1.1(i)
Indebtedness
 
2.2(a)
Transfers to US JV Company
 
2.2(b)
Transfers to CA JV Company
 
3.1(m)
Contributed Assets
 
5.4
Schlumberger Financial Information
 
5.8
Schlumberger Real Property
 
5.9
Schlumberger Personal Property
 
5.10
Schlumberger Contributed IP
 
5.11
Schlumberger Material Contracts
 
5.13
Schlumberger Labor
 
6.4
Weatherford Financial Information
 
6.8
Weatherford Real Property
 
6.9
Weatherford Personal Property
 
6.10
Weatherford Contributed IP
 
6.11
Weatherford Material Contracts
 
6.13
Weatherford Labor
 
7.1
Conduct of Business
 
7.5
Operational Readiness
 
8.1(c)
Approvals
 
 
 
 
Exhibits
 
 
 
 
A
Form of Limited Liability Company Agreement
 
B
Form of IP License Agreement
 
C
Terms of Employee Matters Agreement
 
D
Terms of Supply Agreements
 
E
Terms of Shared Services Agreements and Transition Services Agreements
 
F
Strategic Plan Principles
 
G
Terms of Inbound IP License Agreements
 

















iv




--------------------------------------------------------------------------------






MASTER FORMATION AGREEMENT
This MASTER FORMATION AGREEMENT, dated as of March 24, 2017 (the “Agreement”),
among Schlumberger Technology Corporation, a Texas corporation (“STC”),
Schlumberger Canada Limited, a company organized under the laws of Canada (“SCL”
and together with STC, the “Schlumberger Entities,” and each, a “Schlumberger
Entity”), WEATHERFORD U.S. HOLDINGS, L.L.C., a Delaware limited liability
company (“Weatherford US”) and WEATHERFORD CANADA LTD., an Alberta corporation
(“Weatherford CA” and together with Weatherford US, the “Weatherford Entities,”
and each, a “Weatherford Entity”).
WITNESSETH:
WHEREAS, the Schlumberger Entities presently conduct the Schlumberger Business
and the Weatherford Entities presently conduct the Weatherford Business;
WHEREAS, STC and Weatherford US desire to transfer and assign, directly and
indirectly, to (1) a Delaware limited liability company to be formed by
Weatherford US, and/or one or more Affiliates thereof (the “US Completions JV”),
all of the Contributed Assets and Assumed Liabilities of STC related to the US
Business and all of the Contributed Assets and Assumed Liabilities of
Weatherford US related to the Onshore Completions Business and Pump Down
Perforating Business portions of the Weatherford US Business, and (2) a Delaware
limited liability company to be formed by Weatherford US, and/or one or more of
Affiliates thereof (the “US Pressure Pumping JV,” and together with the US
Completions JV, the “US JV Company”), all of the Contributed Assets and Assumed
Liabilities of Weatherford US related to the Pressure Pumping Business portion
of the Weatherford US Business, all as more specifically provided herein;
WHEREAS, SCL and Weatherford CA desire to transfer and assign, directly and
indirectly, to an Alberta limited partnership to be formed by the parties hereto
and the Canada GP (the “CA JV Company” and together with the US JV Company, the
“JV Contribution Companies,” and each, a “JV Contribution Company”) all of the
Contributed Assets and Assumed Liabilities of SCL and Weatherford CA,
respectively, related to the Canadian Business, all as more specifically
provided herein; and
WHEREAS, certain terms used in this Agreement are defined in Section 1.1;
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
ARTICLE I.


DEFINITIONS
1.1    Certain Definitions.


For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:


1

--------------------------------------------------------------------------------





“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
“Antitrust Law” shall mean the Sherman Antitrust Act, the Clayton Antitrust Act,
the HSR Act, the Federal Trade Commission Act, the Competition Act and all other
United States, Canadian, federal or state or foreign or multinational statutes,
rules, regulations, orders, decrees, administrative or judicial doctrines or
other Laws, including merger control Laws, that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of lessening
or negatively impacting competition, monopolization or restraint of trade.
“ARC” shall mean an advance ruling certificate issued pursuant to section 102(1)
of the Competition Act.
“Assumed Liabilities” shall mean, collectively, the Weatherford Assumed
Liabilities and the Schlumberger Assumed Liabilities.
“Business” shall mean, collectively, the Schlumberger Business and the
Weatherford Business.
“Business Day” shall mean any day of the year on which national banking
institutions or principal chartered banks in Houston, Texas or Alberta, Canada
are open to the public for conducting business and are not required or
authorized to close.
“CA JV Company Formation Documents” shall mean the Limited Partnership Agreement
for the CA JV Company, the corporate formation documents for the Canada GP and
the Unanimous Shareholder Agreement for the Canada GP, respectively, and
executed by Weatherford CA, Canada GP and SCL, as applicable.
“Canadian Business” shall mean, collectively, the Schlumberger Canadian Business
and the Weatherford Canadian Business.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Competition Act” shall mean the Competition Act (Canada), as amended.
“Competition Act Approval” shall mean the occurrence of one or more of the
following: (i) the parties shall have received an ARC in respect of the
transactions contemplated by this Agreement; or (ii) the Commissioner of
Competition has confirmed in writing that (s)he does not, at that time, intend
to make an application under section 92 of the Competition Act in respect of the
transactions contemplated by this Agreement (a “no action letter”), on terms
satisfactory to the parties, acting reasonably, and such no action letter shall
not have been amended or rescinded, and the applicable waiting period under
subsection 123(1) of the Competition Act shall have expired or shall have been
terminated under subsection 123(1) of the






2

--------------------------------------------------------------------------------







Competition Act or the obligations to notify and supply information shall have
been waived under subsection 113(c) of the Competition Act.
“Contract” shall mean any written contract, lease, license, purchase order,
commitment or other arrangement or agreement.
“Contributed Contracts” shall mean, collectively, the Weatherford Contributed
Contracts and the Schlumberger Contributed Contracts.
“Contributed Frac Pumps” shall mean, collectively, the Weatherford Frac Pumps
and the Schlumberger Frac Pumps.
“Contributed Intellectual Property” shall mean, collectively, the Weatherford
Contributed IP and the Schlumberger Contributed IP.
“Disclosure Schedules” shall mean the Schedules dated and delivered the date of
this Agreement and containing exceptions to the representations, warranties and
covenants hereof and certain other information called for hereby, each of which
is separated as to the US Business and the Canadian Business.
“Documents” shall mean all files, documents, instruments, papers, books,
reports, records, tapes, photographs, letters, budgets, forecasts, ledgers,
journals, title policies, customer lists, regulatory filings, operating data and
plans, technical documentation (design specifications, functional requirements,
operating instructions, logic manuals, flow charts, etc.), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar materials related primarily to the Business,
Weatherford Employees, Schlumberger Employees or the Contributed Assets in each
case whether or not in electronic form.
“Employee Benefit Plans” shall mean any plan, program, policy, agreement,
arrangement or understanding that is an employment, consulting, deferred
compensation, executive compensation, incentive or other bonus plan, all
pension, retirement, profit-sharing, savings, supplemental retirement, stock
option, stock purchase, stock appreciation right, restricted stock, restricted
stock unit, deferred stock unit, or other equity based compensation plan or
arrangement, medical, hospitalization, vision, dental, health, life, disability
or accident insurance, sick leave, vacation or paid time off plan or program,
and any severance, salary continuation, or termination of employment plans,
arrangements or agreements, including any “employee benefit plan” as defined in
Section 3(3) of ERISA, but excluding with respect to the Canadian Business,
Employment Insurance and Canada Pension Plan contributions.
“Employee Matters Agreement” shall mean the agreement designated as such to be
executed and delivered by the parties at or prior to Closing, containing the
terms set forth on Exhibit C, in a form mutually agreed upon by the parties.
“Environmental Costs and Liabilities” shall mean, with respect to any Person,
all liabilities, obligations, responsibilities, Remedial Actions, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,


3

--------------------------------------------------------------------------------







experts and consultants and costs of investigation and feasibility studies, and
environmental studies), fines, penalties, sanctions and interest incurred as a
result of any claim or demand by any other Person or in response to any
noncompliance or alleged noncompliance with an Environmental Law or
Environmental Permit, the presence, Release or threatened Release of Hazardous
Materials, the presence, storage, transportation, treatment disposal or
recycling of Hazardous Materials at any location, whether known or unknown,
accrued or contingent, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, to the extent based upon,
related to, or arising under or pursuant to any Environmental Law, Environmental
Permit, order or agreement with any Governmental Body or other person, which
relates to any environmental, health or safety condition, noncompliance with
Environmental Law or the presence, Release or threatened Release of Hazardous
Materials.


“Environmental Law” shall mean any foreign, federal, provincial, state,
municipal or local statute, regulation, ordinance, codes, decrees, judgments,
directives, Orders, or rule or common law relating to pollution, the protection
of human health, welfare and safety of the environment or natural resources, or
the manufacture, processing, distribution, use, treatment, storage, Release,
threatened Release, transport, management, disposal or handling of Hazardous
Materials, including the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.), the Oil Pollution Act (33 U.S.C. §
2701 et seq.) the Hazardous Materials Transportation Act (49 U.S.C. App. § 1801
et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.),
the Emergency Planning and Community Right-to-Know Act (42 U.S.C. §§ 11001 et
seq.), the Pipeline Safety Act (49 U.S.C. §§ 60101 et seq.), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Canadian
Environmental Protection Act, 1999, S.C. 1999 c. 33, the Fisheries Act, R.S.C.
1985 c. F-14, the Migratory Birds Convention Act, 1994, S.C. 1994 c. 22, the
Species at Risk Act, S.C. 2002 c. 29, the Environmental Protection and
Enhancement Act, R.S.A 2000, c. E-12, The Environmental Management and
Protection Act, 2010, S.S. 2010, c. E-10.22, the Environment Act, C.C.S.M. c.
E125, and the Environmental Management Act, S.B.C. 2003, c.53, all as amended,
and the regulations promulgated pursuant thereto and all applicable other
federal, state, provincial, local and municipal laws analogous to any of the
above.
“Equipment” shall mean all equipment and vehicles owned or used by the
Weatherford Entities or the Schlumberger Entities, as applicable, primarily in
connection with the Weatherford Business or Schlumberger Business, respectively,
including mobile pressure pumping equipment, trucks (including both wireline and
field support trucks), trailers, pressure control equipment and gun loading
equipment.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean with respect to any Person, any trade or business,
whether or not incorporated, which together with such Person would be deemed a
“single employer” within the meaning of Section 414(b), (c) or (m) of the Code.
“Excise Tax Act” shall mean the Excise Tax Act (Canada), as amended.


4

--------------------------------------------------------------------------------





“Excluded Assets” shall mean, collectively, the Weatherford Excluded Assets and
the Schlumberger Excluded Assets.
“Excluded Liabilities” shall mean, collectively, the Weatherford Excluded
Liabilities and the Schlumberger Excluded Liabilities.
“Furniture” shall mean all furniture, fixtures, furnishings, leasehold
improvements, and other tangible personal property owned or used by the
Weatherford Entities or the Schlumberger Entities, as applicable, primarily in
the conduct of the Business and located on the Leased Real Property or the Owned
Real Property, including all such artwork, desks, chairs, tables, Hardware,
copiers, telephone lines and numbers, telecopy machines and other
telecommunication equipment, cubicles and miscellaneous office furnishings and
supplies.
“GAAP” shall mean generally accepted accounting principles in the United States
as of the date hereof.
“Government Official” shall mean any (i) officer or employee of any Governmental
Body, including any entities owned or controlled by any Governmental Body, such
as state-owned or state-operated companies; (ii) officer or employee of a public
international organization such as the United Nations or the World Bank; (iii)
individual acting in an official capacity for or on behalf of a Governmental
Body; and (iv) political party, party official, or candidate for public office.
“Governmental Body” shall mean any government or governmental or regulatory body
thereof, or political subdivision thereof, whether domestic, multinational,
foreign, federal, provincial, state, municipal or local, or any agency,
instrumentality or authority thereof, or any court or arbitrator (public or
private).
“GST” shall mean goods and services tax, including the goods and services tax
and the harmonized sales tax levied pursuant to the Excise Tax Act.
“Hardware” shall mean any and all computer and computer-related hardware,
including, but not limited to, computers, file servers, facsimile servers,
scanners, color printers, laser printers and networks.
“Hazardous Material” shall mean any substance, material or waste which is
regulated by any Governmental Body pursuant to Environmental Laws, including
petroleum and its derivatives and by-products, asbestos, polychlorinated
biphenyls, and any material, waste or substance which is defined as a “hazardous
waste,” “hazardous substance,” “hazardous material,” “restricted hazardous
waste,” “industrial waste,” “solid waste,” “contaminant,” “pollutant,” “toxic
waste” or “toxic substance” under any provision of Environmental Law.
“Horsepower Ratio” shall mean the ratio of (i) the Weatherford Horsepower to
(ii) the Schlumberger Horsepower.
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.


5

--------------------------------------------------------------------------------





“Income Tax Act” shall mean the Income Tax Act (Canada), as amended.
“Indebtedness” of any Person shall mean, without duplication, (i) the principal
of and premium (if any) in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (ii) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding trade accounts payable and other accrued current liabilities arising
in the Ordinary Course of Business); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP, other than leases set
forth on Schedule 1.1(i); (iv) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction; (v) all obligations of the type referred to in
clauses (i) through (iv) of other Persons for the payment of which such Person
is responsible or liable, directly or indirectly, as obligor, guarantor, surety
or otherwise, including guarantees of such obligations; and (vi) all obligations
of the type referred to in clauses (i) through (v) of other Persons secured by
any Lien on any property or asset of such Person (whether or not such obligation
is assumed by such Person).
“Inbound IP License Agreements” shall mean the agreements designated as such to
be executed and delivered by the Weatherford Entities and the Schlumberger
Entities and the JV Companies at or prior to the Closing, pursuant to which each
of the Weatherford Entities and the Schlumberger Entities grant a license for
certain Intellectual Property in the Territory that is directly related to the
product offerings listed in Exhibit G, on the terms set forth in Exhibit G.
“Intellectual Property” shall mean all intellectual property rights arising from
or in respect of the following: (i) all patents and applications therefor,
including renewals, extensions, continuations, divisionals,
continuations-in-part, or reissue patent applications and patents issuing
thereon (collectively, “Patents”), (ii) all trademarks, service marks, trade
names, service names, brand names, all trade dress rights, logos, Internet
domain names and corporate names and general intangibles of a like nature
(whether registered or unregistered), together with the goodwill associated with
any of the foregoing, and all applications, registrations and renewals thereof
(collectively, “Marks”), (iii) all copyrights (whether registered or
unregistered) and registrations and applications therefor and works of
authorship, integrated circuit topography rights, and mask work rights
(collectively, “Copyrights”); (iv) all trade secrets and rights in confidential
information (collectively, “Trade Secrets”); and (v) all Software and
Technology.
“JV Companies” shall mean, collectively, the JV Contribution Companies and
Canada GP.
“Knowledge” shall mean (i) with respect to the Weatherford Entities, the actual
knowledge of those Persons identified on Schedule 1.1(g) and (ii) with respect
to the Schlumberger Entities, the actual knowledge of those Persons identified
on Schedule 1.1(h).
“Law” shall mean any multinational, federal, provincial, state, local, municipal
or foreign law, statute, code, ordinance, rule or regulation.


6

--------------------------------------------------------------------------------





“Leased Real Property” shall mean, collectively, the Schlumberger Leased Real
Property and the Weatherford Leased Real Property.
“Legal Proceeding” shall mean any judicial, administrative or arbitral actions,
suits or proceedings (public or private) by or before a Governmental Body.
“Liability” shall mean any debt, liability or obligation (whether direct or
indirect, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due), and including all costs and expenses
relating thereto.
“Lien” shall mean any lien, encumbrance, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, servitude, royalty interest, profit sharing interest, working interest
or transfer restriction.
“Limited Partnership Agreement” shall mean the limited partnership agreement to
be entered into prior to the Closing among Canada GP, Weatherford CA and SCL,
which, together with the Unanimous Shareholder Agreement, and subject to
applicable Law (including Laws applicable to partnerships in the Province of
Alberta), shall contain substantially the same rights and obligations as the
Limited Liability Company Agreements.
“Material Adverse Effect” shall mean with respect to the Weatherford Business or
the Schlumberger Business, as applicable, (i) a material adverse effect on the
business, assets, properties, results of operations or financial condition of
the Weatherford Business (taken as a whole) or the Schlumberger Business (taken
as a whole), as applicable, or (ii) a material adverse effect on the ability of
the Weatherford Entities or the Schlumberger Entities, as applicable, to
consummate the transactions contemplated by this Agreement, other than an effect
resulting from an Excluded Matter. “Excluded Matter” means any one or more of
the following: (i) the effect of any change in the United States, Canadian, or
foreign economies or securities or financial markets in general; (ii) the effect
of any change that generally affects any industry in which the Weatherford
Entities or the Schlumberger Entities, as applicable, operate; (iii) the effect
of any change arising in connection with earthquakes, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of the date hereof; (iv) the effect of
any action taken by the JV Companies with respect to the transactions
contemplated hereby or with respect to the Weatherford Entities or the
Schlumberger Entities, as applicable; (v) the effect of any changes in
applicable Laws or accounting rules; or (vi) any effect resulting from the
public announcement of this Agreement, compliance with terms of this Agreement
or the consummation of the transactions contemplated by this Agreement.
“Material Contracts” shall mean, collectively, the Weatherford Material
Contracts and the Schlumberger Material Contracts.
“Onshore Completions Business” shall mean the manufacture, sale, and service of
lower completions products (excluding liner hangers and float equipment), the
Weatherford Entities’ NTD liner hangers and the Schlumberger Entities’ Falcon
liner top packer (QLH), and the sale and service of upper completions products,
completion products used in heavy oil applications, and monitoring (excluding
monitoring integrated with artificial lift products), inclusive of both retail
and wholesale businesses in the Territory, but


7

--------------------------------------------------------------------------------





expressly excluding safety valves, isolation valves, flow control valves,
intelligent completions, sand control tools, other types of sand control
screens, multilateral completions, and fluid loss control valves.
“Operational Readiness” shall mean that the frac pumps are able to service
clients with no required maintenance to do so.
“Order” shall mean any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.
“Ordinary Course of Business” shall mean the ordinary and usual course of normal
day-to-day operations of the Weatherford Business or Schlumberger Business, as
applicable.
“Other Real Property Rights” shall mean, collectively, the Schlumberger Other
Real Property Rights and the Weatherford Other Real Property Rights.
“Owned Real Property” shall mean, collectively, the Schlumberger Owned Real
Property and the Weatherford Owned Real Property.
“Packers Plus” means Packers Plus Energy Services Inc. and its Affiliates.
“Pension Benefit Plan” shall mean every benefit plan subject to Title IV of
ERISA or the minimum funding requirements of Section 302 of ERISA.
“Permits” shall mean any approvals, authorizations, consents, licenses, permits
or certificates of a Governmental Body.
“Permitted Exceptions” shall mean (i) Liens for Taxes that are not yet due and
payable, or are being contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP; (ii)
workers’ or unemployment compensation Liens arising in the Ordinary Course of
Business; (iii) mechanics’, materialmen’s, suppliers’, vendors’ or similar Liens
arising in the Ordinary Course of Business for amounts not yet due and payable
or which are being contested in good faith; (iv) utility easements or any right
of way, highway, watercourse, right of water, public easement or other easement
granted or acquired under any Law in force, not materially impairing the use or
value of the burdened property (but not any violation thereof or encroachment
thereon); (v) zoning, entitlement, building and other land use regulations which
do not materially impair, prohibit or restrict the occupancy or current use of
the real property which they encumber (but not any violation thereof or
encroachment thereon); (vi) covenants, conditions, restrictions, easements and
other similar matters of record affecting title to the real property or matters
that may be disclosed by a survey of the real property which do not materially
impair, prohibit or restrict the occupancy or current use of the real property
which they encumber (but not any violation thereof or any encroachment thereon);
and (vii) Liens which, in the aggregate, are not reasonably likely to impair, in
any material respect, the continued use of such asset or property (or interest
therein) as it is presently used; (viii) any subsisting conditions, provisos,
restrictions, exceptions and reservations including royalties, contained in the
original grant of the land from the Crown or reserved in or excepted from the
Crown grant pursuant to any Law or law or contained in any other grant or
disposition from the Crown; (ix) any right of expropriation that may by statute
be vested in any person or corporation


8

--------------------------------------------------------------------------------





or Her Majesty; (x) the right of a person to show that all or a portion of the
land is, by wrong description of boundaries or parcels, improperly included in
the title; (xi) a restrictive condition, right of reverter, or obligation
imposed on the land by the Forest Act of British Columbia, that is endorsed on
the title; (xii) any subsisting lease or agreement for lease for a term not
exceeding three years where there is actual occupation of the land for which
title has issued pursuant to the lease or agreement; (xiii) any instrument
registered and maintained in force in the general register of the Province of
Manitoba pursuant to section 69 of the Manitoba Real Property Act.
“Person” shall mean any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
“Pressure Pumping Business” shall mean hydraulic fracturing (including proppant
fracturing and acid fracturing, but excluding low rate acidizing) and
perforating gun pump down services and expressly excluding cementing, acidizing,
sand control gravel packing, related types of miscellaneous pressure pumping
services, and coiled-tubing related services.
“Products” shall mean, collectively, the Weatherford Products and the
Schlumberger Products.
“Prohibited Payment” shall mean the corrupt payment, offer, promise to pay, or
authorization of the offer, promise or payment, directly or indirectly (i.e.,
through one or more intermediaries), of any money or anything of value to (i)
any Government Official for the purpose of influencing any act or decision of,
or for securing any improper advantage from, such Government Official; (ii) any
Person to improperly assist in any way in obtaining or retaining business for or
with, or directing business to, any Person or entity or gaining any improper
business advantage; or (iii) any Government Official or other Person or entity
if such payment, offer, promise or authorization would violate the U.S. Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”), the UK Bribery Act 2010,
as amended (the “UK Bribery Act”), Corruption of Foreign Public Officials Act
(Canada), as amended (the “CFPOA”), or any other applicable Law related to
anti-corruption.
“Pump Down Perforating Business” shall mean wireline conveyed perforating
services where fluid flow is used to transfer a plug and perforation assembly
into a horizontal unconventional completion, including associated depth control
logging services, including toe preparation products and services, except when
toe preparation products and services are combined with logging (in advance of
completion).
“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment.
“Remedial Action” shall mean all actions to (i) clean up, remove, treat, store,
manage or in any other way address any Hazardous Material, (ii) prevent the
Release of any Hazardous Material so it does not endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, (iii)
perform pre remedial studies and investigations or post-remedial monitoring and
care and (iv) to correct a condition of non-compliance with Environmental Laws.


9

--------------------------------------------------------------------------------





“Schlumberger Benefit Plan” shall mean every Employee Benefit Plan sponsored,
maintained, or contributed to, or required to be contributed to, by either of
the Schlumberger Entities, or any ERISA Affiliate of the Schlumberger Entities,
for the benefit of current or former employees of the Schlumberger Business.
“Schlumberger Business” shall mean the Pressure Pumping Business, the Pump Down
Perforating Business, and the Onshore Completions Business of the Schlumberger
Entities, as each is operated within the Territory, but excluding Packers Plus
Energy Services Inc. and Absolute Completions Technologies Ltd.
“Schlumberger Canadian Business” shall mean the Schlumberger Business as owned
and operated by SCL, including the Schlumberger Contributed Assets contributed
by SCL and the SCL Assumed Liabilities.
“Schlumberger Contributed Contracts” shall mean all Contracts to which either
Schlumberger Entity or any of its Affiliates is a party or otherwise bound that
are primarily related to the Schlumberger Business other than the Schlumberger
Excluded Contracts.
“Schlumberger Contributed IP” shall mean the Intellectual Property owned or used
by either of the Schlumberger Entities in connection with the Schlumberger
Business that is set forth on Schedule 1.1(d).
“Schlumberger Employee” shall mean all individuals, as of the date hereof, who
are employed by either of the Schlumberger Entities primarily in connection with
the Schlumberger Business, including those listed on Schedule 1.1(e), together
with individuals who are hired in respect of the Schlumberger Business after the
date hereof and prior to the Closing.
“Schlumberger Excluded Contracts” shall mean the Contracts listed on Schedule
1.1(f).
“Schlumberger Frac Pumps” shall mean the frac pumps included in the Schlumberger
Contributed Assets that pursuant to the terms of this Agreement will be
contributed to the JV Contribution Companies.
“Schlumberger Horsepower” shall mean the total 1,840,000 horsepower attributable
to the Schlumberger Frac Pumps.
“Schlumberger IP License Agreements” shall mean the intellectual property
license agreements to be executed and delivered by each of the Schlumberger
Entities and the JV Contribution Companies at or prior to Closing substantially
in the form of Exhibit B.
“Schlumberger Products” shall mean any and all products developed, manufactured,
marketed or sold by the Schlumberger Entities primarily in connection with the
Schlumberger Business, whether work in progress or in final form, including
production packers and accessories, multi-zone open hole packers (mechanical,
swellable, and expandable), frac sleeves, toe sleeves and frac balls, and
composite and dissolvable frac plugs.
“Schlumberger Successor Taxes” shall mean in connection with the transfer of
property to the CA JV Company under this Agreement any Liability for indirect
sales and use Taxes of SCL that, as a consequence


10

--------------------------------------------------------------------------------





of the transfers contemplated in this Agreement under Canadian provincial
indirect Tax Laws, become a Liability for indirect sales and use Tax of any of
the Weatherford Entities or the CA JV Company.
“Schlumberger Supply Agreements” shall mean the agreements designated as such to
be executed and delivered by the Schlumberger Entities and the JV Contribution
Companies at or prior to Closing, containing the terms set forth on Exhibit D,
in a form mutually agreed upon by the parties.
“Schlumberger US Business” shall mean the Schlumberger Business as owned and
operated by STC, including the Schlumberger Contributed Assets contributed by
STC and the STC Assumed Liabilities.
“Shared Service Agreements” shall mean the agreements designated as such to be
executed and delivered by the Weatherford Entities and/or the Schlumberger
Entities and the JV Contribution Companies at or prior to Closing, containing
the terms set forth on Exhibit E, in a form mutually agreed upon by the parties.
“Software” shall mean, except to the extent generally available for purchase
from a third Person, any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (iii)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, screens, user interfaces, report formats,
firmware, development tools, templates, menus, buttons and icons, and (iv) all
documentation including user manuals and other training documentation related to
any of the foregoing.
“Subsidiary” shall mean any Person of which a majority of the outstanding voting
securities or other voting equity interests are owned, directly or indirectly,
by another Person.
“Tax Authority” shall mean any federal, state, provincial, local or municipal
government, or agency, instrumentality or employee thereof, charged with the
administration of any law or regulation relating to Taxes.
“Tax Return” shall mean all returns, declarations, reports, estimates, claims
for refund, information returns and statements relating to any Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
“Taxes” shall mean (i) all federal, state, provincial, local or foreign taxes,
charges, fees, imposts, levies or other assessments, including all net income,
gross receipts, margin, capital, sales, use, ad valorem, GST, value added,
transfer, franchise, profits, inventory, capital stock, license, withholding,
payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, real property, personal property, escheat, unclaimed property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, and (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Tax Authority in connection with any item
described in clause (i).


11

--------------------------------------------------------------------------------





“Technology” shall mean, collectively, all designs, formulae, algorithms,
procedures, methods, techniques, ideas, trade secrets, know-how, research and
development, technical data, programs, subroutines, tools, materials,
specifications, processes, inventions (whether patentable or unpatentable and
whether or not reduced to practice), apparatus, creations, improvements, works
of authorship and other similar materials, unpublished research and development
information, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing, in any form whether
or not specifically listed herein, that are used in, incorporated in, embodied
in, or displayed by or relate to the Business.
“Territory” shall mean the Provinces of British Columbia, Saskatchewan, Manitoba
and Alberta, Canada and the lower contiguous forty-eight States of the United
States of America and expressly excluding all offshore markets.
“Transfer Documents” shall mean the documents necessary to transfer the
Contributed Assets to the JV Contribution Companies and for the JV Contribution
Companies to assume the Assumed Liabilities, including bills of sale, assignment
and assumption agreements, election forms and authorizing agreements,
assignments of U.S. and Canadian trademark registrations and applications
included in the Contributed Intellectual Property, and assignments of Contracts,
each in a form mutually agreed upon by the applicable parties.
“Transferred Employees” shall mean each of the employees who remain employed
with the Business immediately prior to the Closing and who accept an offer of
employment from either of the JV Contribution Companies upon Closing.
“Transition Services Agreement” shall mean the agreement designated as such to
be executed and delivered by the Weatherford Entities and/or the Schlumberger
Entities and the JV Contribution Companies at or prior to Closing, containing
the terms set forth on Exhibit E, in a form mutually agreed upon by the parties.
“UK Bribery Act 2010” shall have the meaning set forth in the definition of
“Prohibited Payment”.
“Unanimous Shareholder Agreement” shall mean the unanimous shareholder agreement
to be entered into on or prior to the Closing among Canada GP, SCL and
Weatherford CA, which, together with the Limited Partnership Agreement, and
subject to applicable Law (including Laws applicable to corporations and
unanimous shareholders agreements in the Province of Alberta), shall contain
substantially the same rights and obligations as the Limited Liability Company
Agreements.
“US Business” shall mean, collectively, the STC Business and the Weatherford US
Business.
“WARN” shall mean the Worker Adjustment and Retraining Notification Act of 1988,
as amended.
“Weatherford Benefit Plan” shall mean every Employee Benefit Plan sponsored,
maintained, or contributed to, or required to be contributed to, by either of
the Weatherford Entities, or any ERISA Affiliate


12

--------------------------------------------------------------------------------





of the Weatherford Entities, for the benefit of current or former employees of
the Weatherford Business.
“Weatherford Business” shall mean the Pressure Pumping Business, the Pump Down
Perforating Business, and the Onshore Completions Business of the Weatherford
Entities, as each is operated within the Territory.
“Weatherford CA Contribution Note” means the demand, non-interest bearing
promissory note issued by CA JV Company to Weatherford CA with a principal
amount of $89,500,000, in partial consideration for the contributions set forth
in Section 2.2(b).
“Weatherford Canadian Business” shall mean the Weatherford Business as owned and
operated by Weatherford CA, including the Weatherford Contributed Assets
contributed by Weatherford CA and the Weatherford CA Assumed Liabilities.
“Weatherford Contributed Contracts” shall mean all Contracts to which either
Weatherford Entity or any of its Affiliates is a party or otherwise bound that
are primarily related to the Weatherford Business other than the Weatherford
Excluded Contracts.
“Weatherford Contributed IP” shall mean the Intellectual Property owned or used
by either of the Weatherford Entities in connection with the Weatherford
Business that is set forth on Schedule 1.1(a).
“Weatherford Employee” shall mean all individuals, as of the date hereof, who
are employed by either of the Weatherford Entities primarily in connection with
the Weatherford Business, including those listed on Schedule 1.1(b), together
with individuals who are hired in respect of the Weatherford Business after the
date hereof and prior to the Closing.
“Weatherford Excluded Contracts” shall mean the Contracts listed on Schedule
1.1(c).
“Weatherford Frac Pumps” shall mean the frac pumps included in the Weatherford
Contributed Assets that pursuant to the terms of this Agreement will be
contributed to the JV Contribution Companies.
“Weatherford Horsepower” shall mean the total 1,043,550 horsepower attributable
to the Weatherford Frac Pumps.
“Weatherford IP License Agreements” shall mean the Intellectual Property license
agreements to be executed and delivered by each of the Weatherford Entities and
the JV Contribution Companies at or prior to Closing substantially in the form
of Exhibit B.
“Weatherford Products” shall mean any and all products developed, manufactured,
marketed or sold by the Weatherford Entities primarily in connection with the
Weatherford Business, whether work in progress or in final form, including
production packers and accessories, multi-zone open hole packers (mechanical,
swellable, and expandable), frac sleeves, toe sleeves and frac balls, and
composite and dissolvable frac plugs.


13

--------------------------------------------------------------------------------





“Weatherford Successor Taxes” shall mean in connection with the transfer of
property to the CA JV Company under this Agreement any Liability for indirect
sales and use Taxes of Weatherford CA that, as a consequence of the transfers
contemplated in this Agreement under Canadian provincial indirect Tax Laws,
become a Liability for indirect sales and use Tax of any of the Schlumberger
Entities or the CA JV Company.
“Weatherford Supply Agreement” shall mean the agreements designated as such to
be executed and delivered by the Weatherford Entities and the JV Contribution
Companies at or prior to Closing, containing the terms set forth on Exhibit D,
in a form mutually agreed upon by the parties.
“Weatherford US Business” shall mean the Weatherford Business as owned and
operated by Weatherford US, including the Weatherford Contributed Assets
contributed by Weatherford US and the Weatherford US Assumed Liabilities.
1.2    Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:


Term
Section
Acquisition Transaction
7.10(a)
Agreement
Recitals
Assumed Liabilities
3.3(b)
CA JV Company
Recitals
Canada GP
2.1(a)(i)
Canadian Purchase Price
2.3(a)
Cash Payment Amount
7.5
CFPOA
1.1 (in Prohibited Payment definition)
Claim
9.3(a)
Closing
4.1
Closing Date
4.1
Company
Recitals
Company Indemnified Parties
9.2(a)
Copyrights
1.1 (in Intellectual Property definition)
Expenses
9.2(a)(iv)
FCPA
5.17
Frac Pump Readiness Ratio
7.5
Fundamental Representations
9.1
JV Contribution Company(ies)
Recitals
JV Companies
2.1(a)(i)
Limited Liability Company Agreement
8.1(d)
Losses
9.2(a)(i)
Marks
1.1 (in Intellectual Property definition)
no action letter
1.1 (in Competition Act Approval definition)
Nonassignable Assets
3.5(c)
Operational Readiness Cost
7.5
Outside Date
4.2(a)
Patents
1.1 (in Intellectual Property definition)
 
 
 
 



14

--------------------------------------------------------------------------------





PBGC
5.12(b)
Representatives
7.10(a)
Selling Party
7.10(a)
Schlumberger Assumed Liabilities
3.3(b)
Schlumberger Contributed Assets
3.1
Schlumberger Contributed Frac Pumps
7.5
Schlumberger Documents
5.2
Schlumberger Entities
Recitals
Schlumberger Excluded Assets
3.2(b)
Schlumberger Excluded Liabilities
3.4
Schlumberger Financial Information
5.4
Schlumberger Indemnified Parties
9.2(a)
Schlumberger Joint Facility
5.8(c)
Schlumberger Leased Real Property
5.8(a)(i)
Schlumberger Marks
7.6
Schlumberger Material Contracts
5.11(a)
Schlumberger Other Real Property Rights
5.8(a)(i)
Schlumberger Owned Real Property
5.8(a)(i)
Schlumberger Personal Property Leases
5.9
Schlumberger Real Property Lease
5.8(b)
Schlumberger Straddle Period Tax Returns
7.12(b)(vi)
Schlumberger Tax Matter
7.12(b)(vii)
Schlumberger Third Party Claims
SCL
3.2(b)(vii)
Recitals
STC
Recitals
Survival Period
9.1
Tax Matter
7.12(b)(vii)
Trade Secrets
1.1 (in Intellectual Property definition)
Transfer Taxes
7.12(c)
UK Bribery Act
1.1 (in Prohibited Payment definition)
US Completions JV
Recitals
US Completions Purchase Price
2.3(b)
US JV Company
Recitals
US Pressure Pumping JV
Recitals
US Pressure Pumping Purchase Price
2.3(b)
US Purchase Price
2.3(a)
Weatherford Assumed Liabilities
3.3(a)
Weatherford CA
Recitals
Weatherford Contributed Assets
3.1
Weatherford Documents
6.2
Weatherford Entities
Recitals
Weatherford Excluded Assets
3.2(a)
Weatherford Excluded Liabilities
3.4
Weatherford Financial Information
6.4
Weatherford Indemnified Parties
9.2(b)
Weatherford Joint Facility
6.8(c)
 
 
 
 



15

--------------------------------------------------------------------------------





Weatherford Leased Real Property
6.8(a)(i)
Weatherford Marks
7.6
Weatherford Material Contracts
6.11(a)
Weatherford Other Real Property Rights
6.8(a)(i)
Weatherford Owned Real Property
6.8(a)(i)
Weatherford Personal Property Leases
6.9
Weatherford Real Property Lease
6.8(b)
Weatherford Straddle Period Tax Returns
7.12(b)(vi)
Weatherford Tax Matter
7.12(b)(vii)
Weatherford Third Party Claims
3.2(a)(vii)
Weatherford US
Recitals



1.3    Other Definitional and Interpretive Matters


(a)    Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:


Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.
Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.
Exhibits/Schedules. The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any matter or item disclosed on one schedule shall be deemed to have
been disclosed on each other schedule to which the applicability of such matter
or item is readily apparent from the context. Any capitalized terms used in any
Schedule or Exhibit but not otherwise defined therein shall be defined as set
forth in this Agreement.
Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.
Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.
Herein. The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.


16

--------------------------------------------------------------------------------





Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.
(b)    The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.


ARTICLE II.


ORGANIZATION OF THE COMPANY


2.1    Formation of the JV Companies.


(a)    Formation of the Canada GP and CA JV Company.


(i)    Prior to Closing, SCL and Weatherford CA will form or cause to be
incorporated and organized a corporation under the laws of the Province of
Alberta, which will serve as the general partner of the CA JV Company (the
“Canada GP”) and SCL, Weatherford CA and Canada GP will enter into the Unanimous
Shareholder Agreement.


(ii)    Prior to the Closing, Weatherford CA, SCL and the Canada GP will enter
into the Limited Partnership Agreement to form the CA JV Company and complete
the required filing of the certificate prescribed by section 52 of the
Partnership Act (Alberta) to register the CA JV Company as a limited partnership
in Alberta and to extra-provincially register, as may be required.


(iii)    Subsequent to the formation of the Canada GP and the CA JV Company, but
prior to Closing, Canada GP and CA JV Company shall register with the Canada
Revenue Agency for a business number, a GST/HST account and any applicable
provincial tax account numbers.


(b)    Formation of the US JV Company. Prior to Closing, Weatherford US will
file, or cause to be filed, Certificates of Formation with the Secretary of
State of the State of Delaware to form each of the US Completions JV and the US
Pressure Pumping JV and, at the Closing, Weatherford US and STC shall enter into
the Limited Liability Company Agreement for the US Completions JV and a Limited
Liability Company Agreement for the US Pressure Pumping JV.


2.2    Transfers to the JV Contribution Companies. The US Business shall be
transferred to the US JV Company substantially in accordance with the steps set
forth in Schedule 2.2(a) hereto.


(b)    The Canadian Business shall be transferred to the CA JV Company
substantially in accordance with the steps set forth in Schedule 2.2(b) hereto.


    


17

--------------------------------------------------------------------------------





2.3    Purchase Price Allocation.


(a)    The parties agree that the allocable cash purchase price paid by STC in
respect of the US Business shall be $445,500,000, and the allocable cash
purchase price paid by SCL in respect of the Canadian Business shall be
$89,500,000.


(b)    The parties agree that the allocable cash purchase price paid by STC for
the purchase of its interest in the US Completions JV from Weatherford US shall
be $407,000,000 (the “US Completions
Purchase Price”), and the allocable cash purchase price paid by STC for the
purchase of its interest in the US Pressure Pumping JV from Weatherford US shall
be $38,500,000 (the “US Pressure Pumping Purchase Price”).


ARTICLE III.


CONTRIBUTION OF ASSETS; ASSUMPTION OF LIABILITIES


3.1    Contribution of Assets. The parties agree that the “Weatherford
Contributed Assets” and the “Schlumberger Contributed Assets” shall mean each of
the following assets of the Weatherford Entities or the Schlumberger Entities,
respectively, to the extent primarily related to the Weatherford Business or the
Schlumberger Business, as applicable:


(a)    all inventory, raw materials, work-in-process, finished goods, purchased
goods, materials and supplies, including in-transit inventories, spare parts and
stores, used or intended to be used primarily in connection with the Business,
including all Products;


(b)    all deposits (including customer deposits and security deposits for rent,
electricity, telephone or otherwise) and prepaid charges and expenses;


(c)    all rights to Owned Real Property, Leased Real Property and Other Real
Property Rights, together with all improvements, fixtures and other
appurtenances thereto and rights in respect thereof;


(d)    the Furniture and the Equipment;


(e)    the Contributed Intellectual Property (except any trade name
declarations);


(f)    the Contributed Contracts;


(g)    all Documents that are used in, held for use in or intended to be used
in, or that arise primarily out of, the Business, including Documents relating
to Products, services, marketing, advertising, promotional materials,
Contributed Intellectual Property, personnel files for Transferred Employees and
all files, customer files and documents (including credit information), customer
and supplier lists, records, literature and correspondence, whether or not
physically located on any of the premises referred to in clause (d) above, but
excluding personnel files for Employees who are not Transferred Employees
(provided that each of the Weatherford Entities and the Schlumberger Entities
shall be entitled to retain a copy of all Documents that are not used
exclusively in the Business for continued use outside of the Business);


        


18

--------------------------------------------------------------------------------





(h)    all Permits used exclusively in connection with the Business;


(i)    all rights under non-disclosure or confidentiality, non-compete, or
non-solicitation agreements with Employees and agents or with third parties to
the extent relating to the Business or the Contributed Assets (or any portion
thereof);


(j)    all rights under or pursuant to all warranties, representations and
guarantees made by suppliers, manufacturers and contractors to the extent
relating to products sold, or services provided, or to the extent affecting any
Contributed Assets;


(k)    all goodwill associated with the Business and the Contributed
Intellectual Property;


(l)    the assets and business comprising the Weatherford Entities’ offshore
Pacific Division (regardless of whether such division operates within the
Territory); and


(m)    the assets set forth on Schedule 3.1(m).


3.2    Excluded Assets.


(a)    Nothing herein contained shall be deemed to contribute, transfer, assign
or convey the Weatherford Excluded Assets to the JV Contribution Companies, and
the Weatherford Entities shall retain all right, title and interest to, in and
under the Weatherford Excluded Assets. “Weatherford Excluded Assets” shall mean
all assets, properties, interests and rights of the Weatherford Entities other
than the Weatherford Contributed Assets, including each of the following assets:


(i)    all cash, cash equivalents, bank deposits or similar cash items of the
Weatherford Entities;


(ii)    all accounts receivable of the Weatherford Entities;


(iii)    the Weatherford Excluded Contracts;


(iv)    the name “Weatherford”;


(v)    any and all Intellectual Property of the Weatherford Entities other than
the Weatherford Contributed IP;


(vi)    all insurance policies and contracts (including those issued by captive
insurance companies) maintained by the Weatherford Entities or their respective
Affiliates and all rights, Claims and causes of action under such insurance
policies and contracts;


(vii)    except to the extent specifically provided in the Employee Matters
Agreement, all assets arising out of, relating to or with respect to the
Weatherford Benefit Plans;


        


19

--------------------------------------------------------------------------------





(viii)    all rights, claims, credits, causes of action or rights of set-off of
the Weatherford Entities against any Third Party (the “Weatherford Third Party
Claims”) to the extent related or attributable to, periods prior to the Closing
Date (including claims for adjustments or refunds), in each case whether or not
the Third Party Claims are pending or threatened as of the date hereof or the
Closing Date; and


(ix)    any rights, claims, credits, causes of action or rights of set-off
related to Packers Plus.


(b)    Nothing herein contained shall be deemed to contribute, transfer, assign
or convey the Schlumberger Excluded Assets to the JV Contribution Companies, and
the Schlumberger Entities shall retain all right, title and interest to, in and
under the Schlumberger Excluded Assets. “Schlumberger Excluded Assets” shall
mean all assets, properties, interests and rights of the Schlumberger Entities,
other than the Schlumberger Contributed Assets, including each of the following
assets:


(i)all cash, cash equivalents, bank deposits or similar cash items of the
Schlumberger Entities;


(ii)all accounts receivable of the Schlumberger Entities;


(iii)the Schlumberger Excluded Contracts;


(iv)the name “Schlumberger”;


(v)any and all Intellectual Property of the Schlumberger Entities other than the
Schlumberger Contributed IP;


(vi)all insurance policies and contracts (including those issued by captive
insurance companies) maintained by the Schlumberger Entities or their respective
Affiliates and all rights, Claims and causes of action under such insurance
policies and contracts;


(vii)all of the manufacturing assets related to the Schlumberger Entities’
Onshore Completions Business;


(viii)except to the extent specifically provided in the Employee Matters
Agreement, all Assets arising out of, relating to or with respect to the
Schlumberger Benefit Plans; and


(ix)all rights, claims, credits, causes of action or rights of set-off of the
Schlumberger Entities against any Third Party (the “Schlumberger Third Party
Claims”) to the extent related or attributable to, periods prior to the Closing
Date (including claims for adjustments or refunds), in each case whether or not
the Third Party Claims are pending or threatened as of the date hereof or the
Closing Date.


    


20

--------------------------------------------------------------------------------





3.3    Assumption of Liabilities.


(a)    US Assumed Liabilities.


(i)    On the terms and subject to the conditions set forth in this Agreement,
at the Closing, the US JV Company shall assume, effective as of the Closing, and
shall timely perform and discharge in accordance with their respective terms,
the following liabilities of Weatherford US (collectively, the “Weatherford US
Assumed Liabilities”):
(A)    subject to Section 3.4(c), all Liabilities of Weatherford US under the
Weatherford Contributed Contracts that arise out of or relate to the period from
and after the Closing.


(ii)    On the terms and subject to the conditions set forth in this Agreement,
at the Closing, the US JV Company shall assume, effective as of the Closing, and
shall timely perform and discharge in accordance with their respective terms,
the following liabilities of STC (collectively, the “STC Assumed Liabilities”):


(A)    subject to Section 3.4(c), all Liabilities of STC under the Schlumberger
Contributed Contracts that arise out of or relate to the period from and after
the Closing.


(b)    CA Assumed Liabilities.


(i)    On the terms and subject to the conditions set forth in this Agreement,
at the Closing, the CA JV Company shall assume, effective as of the Closing, and
shall timely perform and discharge in accordance with their respective terms,
the following liabilities of Weatherford CA (collectively, the “Weatherford CA
Assumed Liabilities,” and together with the Weatherford US Assumed Liabilities,
the “Weatherford Assumed Liabilities”):


(A)    subject to Section 3.4(c), all Liabilities of Weatherford CA under the
Weatherford Contributed Contracts that arise out of or relate to the period from
and after the Closing.


(ii)    On the terms and subject to the conditions set forth in this Agreement,
at the Closing, the CA JV Company shall assume, effective as of the Closing, and
shall timely perform and discharge in accordance with their respective terms,
the following liabilities of SCL (collectively, the “SCL Assumed Liabilities,”
and together with the STC Assumed Liabilities, the “Schlumberger Assumed
Liabilities”):


(A)    subject to Section 3.4(c), all Liabilities of SCL under the Schlumberger
Contributed Contracts that arise out of or relate to the period from and after
the Closing.


3.4    Excluded Liabilities. The JV Companies will not assume or be liable for
any Excluded Liabilities. The parties agree that the “Weatherford Excluded
Liabilities” and the “Schlumberger Excluded


21

--------------------------------------------------------------------------------





Liabilities” shall mean all Liabilities of the Weatherford Entities or the
Schlumberger Entities, respectively, arising out of, relating to or otherwise in
respect of the Weatherford Business or the Schlumberger Business, respectively,
on or before the Closing Date and all other Liabilities of the Weatherford
Entities or the Schlumberger Entities, as applicable, other than the Assumed
Liabilities, including the following Liabilities:


(a)    all Environmental Costs and Liabilities, to the extent arising out of or
otherwise related to (i) the ownership or operation by the Weatherford Entities
or the Schlumberger Entities, as applicable of (A) the Owned Real Property or
Leased Real Property (or any condition thereon) on or
prior to the Closing Date (including (i) the presence, Release or threatened
Release (if existing as of the Closing) of any Hazardous Material, regardless of
by whom or (ii) any noncompliance or alleged noncompliance with Environmental
Laws), (B) the Business on or prior to the Closing Date, (C) the Excluded Assets
or any other real property formerly owned, operated, leased or otherwise used by
the Weatherford Entities or the Schlumberger Entities, as applicable or (ii)
from the transportation, storage, management disposal, treatment or recycling of
Hazardous Material generated by and taken offsite by or on behalf of the
Weatherford Entities or the Schlumberger Entities, as applicable, prior to and
through the Closing Date;


(b)    except to the extent specifically provided in the Employee Matters
Agreement, all Liabilities arising out of, relating to or with respect to
(i) the employment or performance of services, or termination of employment or
services by the Weatherford Entities or the Schlumberger Entities, as
applicable, of any individual on or before the Closing Date, (ii) workers’
compensation claims against the Weatherford Entities or the Schlumberger
Entities, as applicable, that relate to the period on or before the Closing
Date, irrespective of whether such claims are made prior to or after the Closing
or (iii) any Employee Benefit Plan sponsored, maintained, or contributed to, or
required to be contributed to, by the Weatherford Entities or the Schlumberger
Entities or their respective Subsidiaries;


(c)    all Liabilities arising out of, under or in connection with Contracts
that are not Contributed Contracts and, with respect to Contributed Contracts,
Liabilities in respect of a breach by or default of the Weatherford Entities or
the Schlumberger Entities, as applicable, accruing under such Contracts with
respect to any period prior to Closing;


(d)    all Liabilities arising out of, under or in connection with any
Indebtedness of the Weatherford Entities or the Schlumberger Entities, as
applicable;


(e)    all Liabilities for (i) all Taxes relating to the Weatherford Business,
the Schlumberger Business or the Contributed Assets with respect to any Taxable
period, or portion thereof, ending on or before the Closing Date; and (ii) all
Taxes of the Weatherford Entities, the Schlumberger Entities, or any member of a
consolidated, combined or unitary group of which any of the Weatherford Entities
or the Schlumberger Entities is or was a member, pursuant to Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under state, local or foreign Law);


(f)    all Liabilities in respect of any pending or threatened Legal Proceeding,
or any claim arising out of, relating to or otherwise in respect of (i) the
operation of the Business to the extent such Legal


22

--------------------------------------------------------------------------------





Proceeding or claim relates to such operation on or prior to the Closing Date,
(ii) Packers Plus or (iii) any Excluded Asset;


(g)    all Liabilities in respect of any and all Products sold or services
performed by the Weatherford Entities or the Schlumberger Entities, as
applicable, on or before the Closing Date; and


(h)    all Liabilities relating to amounts required to be paid by the
Weatherford Entities or the Schlumberger Entities hereunder.


3.5    Further Conveyances and Assumptions; Consent of Third Parties.


(a)    From time to time following the Closing, the Weatherford Entities and the
Schlumberger Entities shall, or shall cause their respective Affiliates to, make
available to the JV Contribution Companies such non-confidential data in
personnel records of Transferred Employees as is reasonably necessary for the JV
Contribution Companies to transition such Employees into the JV Contribution
Companies’ records.


(b)    From time to time following the Closing, the Weatherford Entities, the
Schlumberger Entities and the JV Contribution Companies shall, and shall cause
their respective Affiliates to, execute, acknowledge and deliver all such
further conveyances, notices, assumptions, releases and acquaintances and such
other instruments, and shall take such further actions, as may be reasonably
necessary or appropriate to assure fully to the JV Contribution Companies and
its respective successors or assigns, all of the properties, rights, titles,
interests, estates, remedies, powers and privileges intended to be conveyed to
the JV Contribution Companies under this Agreement and to assure fully to the
Weatherford Entities and the Schlumberger Entities and their respective
Affiliates and their successors and assigns, the assumption of the liabilities
and obligations intended to be assumed by the JV Contribution Companies under
this Agreement, and to otherwise make effective the transactions contemplated
hereby and thereby.


(c)    Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Contributed Asset, including any Contract, Permit, certificate, approval,
authorization or other right, which by its terms or by Law is nonassignable
without the consent of a third party or a Governmental Body or is cancelable by
a third party in the event of an assignment (“Nonassignable Assets”) unless and
until such consent shall have been obtained. With respect to Material Contracts
or Permits that are material for the Business as a going concern after the
Closing Date, each of the Weatherford Entities or the Schlumberger Entities, as
applicable, shall use its commercially reasonable efforts to cooperate with the
applicable JV Contribution Company at its request for up to 180 days following
the Closing Date in endeavoring to obtain such consents promptly; provided,
however, that such efforts shall not require such Weatherford Entity or
Schlumberger Entity, as applicable, to incur any expenses or Liabilities or
provide any financial accommodation or to remain secondarily or contingently
liable for any Assumed Liability to obtain any such consent. The JV Contribution
Companies and the Weatherford Entities


23

--------------------------------------------------------------------------------





or the Schlumberger Entities, as applicable, shall use their respective
commercially reasonable efforts to obtain, or cause to be obtained, any consent,
substitution, approval or amendment required to novate all Liabilities under any
and all Contributed Contracts or other Liabilities that constitute Assumed
Liabilities or to obtain in writing the unconditional release of any of the
Weatherford Entities or the Schlumberger Entities, as applicable, so that, in
any such case, the JV Contribution Companies shall be solely responsible for
such Liabilities. To the extent permitted by applicable Law, and the terms of
such Nonassignable Asset, in the event consents to the assignment thereof cannot
be obtained, such Nonassignable Assets shall be held, as of and from the Closing
Date, by the Weatherford Entities or the Schlumberger Entities, as applicable,
in trust for the JV Contribution Companies and the covenants and obligations
thereunder shall be performed by the applicable JV Contribution Company in the
applicable Weatherford Entity’s or Schlumberger Entity’s name and all benefits
and obligations existing thereunder shall be for such JV Contribution Company’s
account. The Weatherford Entities or the Schlumberger Entities, as applicable,
shall take or cause to be taken at the JV Contribution Companies’ expense such
actions in its name or otherwise
as the JV Contribution Companies may reasonably request so as to provide the JV
Contribution Companies with the benefits of the Nonassignable Assets and to
effect collection of money or other consideration that becomes due and payable
under the Nonassignable Assets, and the Weatherford Entities or the Schlumberger
Entities, as applicable, shall promptly pay over to the JV Contribution
Companies all money or other consideration received by it in respect of all
Nonassignable Assets. As of and from the Closing Date, the Weatherford Entities
and the Schlumberger Entities on behalf of themselves and their respective
Affiliates authorize the JV Contribution Companies, to the extent permitted by
applicable Law and the terms of the Nonassignable Assets, at the JV Contribution
Companies’ expense, to perform all the obligations and receive all the benefits
of the Weatherford Entities or the Schlumberger Entities, respectively, or their
respective Affiliates under the Nonassignable Assets and appoints the JV
Contribution Companies its attorney-in-fact to act in its name on its behalf or
in the name of its applicable Affiliate and on such Affiliate’s behalf with
respect thereto, and the JV Contribution Companies agree, jointly and severally,
to indemnify and hold the Weatherford Entities and the Schlumberger Entities and
their Affiliates, agents, successors and assigns harmless from and against any
and all Liabilities and Losses based upon, arising out of or relating to the JV
Contribution Companies’ performance of, or failure to perform, such obligations
under the Nonassignable Assets.


3.6    Assets and Liabilities Relating to Employees. Notwithstanding the
foregoing provisions of this Article III, the Employee Matters Agreement shall
govern the retention by the Weatherford Entities, the Schlumberger Entities and
their respective Subsidiaries or the transfer to the JV Contribution Companies
of assets and liabilities relating to Employee Benefit Plans or current and
former employees of the Weatherford Business and the Schlumberger Business.


3.7    Use of Marks. For the avoidance of doubt, the JV Contribution Companies
shall not use any Marks owned by any Schlumberger Entity or Weatherford Entity,
or any Affiliates thereof, that are not included in the Contributed Intellectual
Property or licensed under the Inbound IP License Agreements, except with the
Schlumberger Entities’ or Weatherford Entities’ (as applicable) prior written
consent.




24

--------------------------------------------------------------------------------





ARTICLE IV.


CLOSING AND TERMINATION


4.1    Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 8.1, 8.2 and 8.3 hereof (or the waiver thereof by the party entitled to
waive that condition), the closing of the contribution of the Contributed Assets
and the assumption of the Assumed Liabilities provided for in Article II and
Article III hereof (the “Closing”) shall take place (i) with respect to the
assets and liabilities transferred to the US JV Company, at the offices of Baker
& Hostetler LLP located at 811 Main Street, Suite 1100, Houston, Texas 77002 (or
at such other place as the parties may designate in writing) and (ii) with
respect to the assets and liabilities transferred to the CA JV Company, at the
offices of Bennett Jones LLP located at 4500 Bankers Hall East, 855 2nd Street
SW Calgary, Alberta T2P 4K7 (or at such other place as the parties may designate
in writing), in each case at 10:00 a.m. (Central Standard time) on a date to be
specified by the parties, which date shall be no later than the second Business
Day after satisfaction or waiver of the conditions set forth in
Article VIII (other than conditions that by their nature are to be satisfied at
the Closing, but subject to the satisfaction or waiver of such conditions),
unless another time or date, or both, are agreed to in writing by the parties
hereto. The date on which the Closing shall be held is referred to in this
Agreement as the “Closing Date.”


4.2    Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:


(a)    At the election of the Weatherford Entities or the Schlumberger Entities
on or after December 31, 2017 (the “Outside Date”) if the Closing shall not have
occurred by the close of business on such date, provided that the terminating
party is not in material default of any of its obligations hereunder; provided,
further, however, if the Closing cannot occur as of the Outside Date because one
or more of the conditions set forth in Section 8.1(b) or Section 8.1(c) has not
been satisfied, then the Outside Date shall automatically extend until the date
that is the earlier of (1) fifteen (15) Business Days after all of the closing
conditions in Section 8.1(b) and Section 8.1(c) have been satisfied and (2) June
30, 2018;


(b)    by mutual written consent of the Weatherford Entities and the
Schlumberger Entities; or


(c)    by the Weatherford Entities or the Schlumberger Entities if there shall
be in effect a final nonappealable Order of a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; it being agreed that the parties hereto
shall promptly appeal any adverse determination which is not nonappealable (and
pursue such appeal with reasonable diligence).


4.3    Procedure Upon Termination. In the event of termination by the
Weatherford Entities or the Schlumberger Entities, or both, pursuant to Section
4.2 hereof, written notice thereof shall forthwith be given to the other party
or parties, and this Agreement shall terminate, and there shall be no
contribution of the contemplated assets hereunder, without further action by the
Weatherford Entities or the Schlumberger Entities.




25

--------------------------------------------------------------------------------





4.4    Effect of Termination.


(a)    In the event that this Agreement is terminated in accordance with Section
4.2, then each of the parties shall be relieved of their duties and obligations
arising under this Agreement after the date of such termination and such
termination shall be without liability to the Weatherford Entities or the
Schlumberger Entities; provided, that no such termination shall relieve any
party hereto from liability for any willful breach of this Agreement and,
provided, further, that the obligations of the parties set forth in Article X
hereof shall survive any such termination and shall be enforceable hereunder.


(b)    Nothing in this Section 4.4 shall relieve the Weatherford Entities or the
Schlumberger Entities of any liability for a breach of this Agreement prior to
the date of termination. The damages recoverable by the non-breaching party
shall include all attorneys’ fees reasonably incurred by such party in
connection with the transactions contemplated hereby.


ARTICLE V.


REPRESENTATIONS AND WARRANTIES OF THE SCHLUMBERGER ENTITIES


Except as set forth in the corresponding Section of the Disclosure Schedules, it
being understood that any such disclosure set forth in the applicable Section of
the Disclosure Schedules shall be deemed to be part of each applicable
corresponding representation and warranty hereunder, STC (solely with respect to
the Schlumberger US Business) and SCL (solely with respect to the Schlumberger
Canadian Business) each hereby represent and warrant to the applicable
Weatherford Entity and the applicable JV Company that:
5.1    Organization and Good Standing. STC is a corporation duly organized,
validly existing and in good standing under the laws of the State of Texas and
has all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now conducted. SCL is a corporation
duly organized, validly existing and in good standing under the laws of the
Province of Alberta, and has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as now conducted.
The Schlumberger Entities are duly qualified or authorized to do business as a
foreign corporation and are in good standing under the laws of each jurisdiction
in which it owns or leases real property in connection with the Schlumberger
Business and each other jurisdiction in which the conduct of the Schlumberger
Business or the ownership of their respective properties related to the
Schlumberger Business requires such qualification or authorization, except where
the failure to be so qualified, authorized or in good standing would not have a
Material Adverse Effect.


5.2    Authorization of Agreement. Each of the Schlumberger Entities has all
requisite power, authority and legal capacity to execute and deliver this
Agreement and each other agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by such Schlumberger Entity in
connection with the consummation of the transactions contemplated by this
Agreement (the “Schlumberger Documents”), to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Schlumberger
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of each Schlumberger Entity. This Agreement has


26

--------------------------------------------------------------------------------





been, and each of the Schlumberger Documents will be at or prior to the Closing,
duly and validly executed and delivered by each Schlumberger Entity which is a
party thereto and (assuming the due authorization, execution and delivery by the
other parties hereto and thereto) this Agreement constitutes, and each of the
Schlumberger Documents when so executed and delivered will constitute, legal,
valid and binding obligations of such Schlumberger Entity enforceable against
such Schlumberger Entity in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).


5.3    Conflicts; Consents of Third Parties.
        
(a)    None of the execution and delivery by the Schlumberger Entities of this
Agreement or the Schlumberger Documents, the consummation of the transactions
contemplated hereby or thereby, or compliance by the Schlumberger Entities with
any of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to acceleration of rights or obligations, or a right of
termination or cancellation under any provision of (i) the certificate of
incorporation or amalgamation (as the case may be), any unanimous shareholder
agreement, and by-laws or comparable organizational documents of either of the
Schlumberger Entities; (ii) any Contract or Permit to which either of the
Schlumberger Entities is a party or by which any of the Schlumberger Contributed
Assets are bound; (iii) any Order of any Governmental Body applicable to either
of the Schlumberger Entities or by which any of the Schlumberger Contributed
Assets are bound; or (iv) any applicable Law, other than, in the case of clauses
(ii), (iii) and (iv), such conflicts, violations, defaults, terminations or
cancellations that would not have a Material Adverse Effect.


(b)    No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Schlumberger Entities in connection with the
execution and delivery of this Agreement or the Schlumberger Documents, the
compliance by the Schlumberger Entities with any of the provisions hereof or
thereof, or the consummation of the transactions contemplated hereby or thereby,
or the taking by the Schlumberger Entities of any other action contemplated
hereby or thereby, except for (i) compliance with the applicable requirements of
Antitrust Law, and (ii) for such other consents, waivers, approvals, Orders,
Permits, authorizations, declarations, filings and notifications, the failure of
which to be obtained or made would not have a Material Adverse Effect.


5.4    Financial Information. The unaudited financial information set forth in
Schedule 5.4 (the “Schlumberger Financial Information”) has been prepared in
accordance with the books and records of the Schlumberger Entities in all
material respects and has been prepared in accordance with the Schlumberger
Entities’ historical accounting policies and practices and is fairly presented
in all material respects with respect to the Schlumberger Business as of the
date hereof.




27

--------------------------------------------------------------------------------





5.5    Title to Contributed Assets; Sufficiency; Condition.


(a)    The Schlumberger Entities and their respective Affiliates own and have
good title to or a valid and enforceable leasehold interest in each of the
Schlumberger Contributed Assets, free and clear of all Liens other than
Permitted Exceptions.


(b)    The Schlumberger Contributed Assets, together with the services being
provided under the Shared Services Agreements, the Transition Services
Agreement, the products to be supplied under the Schlumberger Supply Agreements,
and the Intellectual Property to be licensed under the Inbound IP License
Agreements between the Schlumberger Entities and the JV Companies, constitute
all property and other rights necessary to operate and conduct the Schlumberger
Business in substantially the same manner as it is currently being operated and
conducted. Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Schlumberger
Business, all of the
personal property currently used in the Schlumberger Business and included in
the Schlumberger Contribution Assets (i) is in good operating condition and
repair (ordinary wear and tear excepted) and (ii) has been maintained in a
manner consistent with industry practice.


5.6    No Material Changes. Since December 31, 2016, no change in the
Schlumberger Business or the Schlumberger Contributed Assets has occurred which
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Schlumberger Business. Since
December 31, 2016, the Schlumberger Entities and their respective Affiliates
have caused the Schlumberger Business to be conducted in the Ordinary Course of
Business consistent with its past practice (including with respect to the
collection of receivables, payment of payables and other liabilities,
advertising activities, bidding and sales practices, equipment maintenance,
replacements or upgrades, inventory levels, accounting policies, contributions
to or accruals to or in respect of Schlumberger Benefit Plans and off-site and
on-site storage, treatment and disposal of Hazardous Substances generated prior
to Closing).


5.7    Taxes.


(a)    The Schlumberger Entities and their respective Affiliates have filed all
material Tax Returns they were required to file with respect to the Schlumberger
Business. All such Tax Returns were true, correct, and complete in all material
respects. All material Taxes due and owing with respect to the Schlumberger
Business have been paid. Neither of the Schlumberger Entities nor any of their
respective Affiliates is currently the beneficiary of any extension of time
within which to file any income Tax Return with respect to the Schlumberger
Business. There are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the Schlumberger Contributed Assets. The Schlumberger
Entities and their respective Affiliates have, to the extent relating to the
Schlumberger Business, withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed.


(b)    There is no material dispute or claim concerning any Tax liability of the
Schlumberger Entities or their respective Affiliates with respect to the
Schlumberger Business claimed or raised by any Tax Authority in writing.




28

--------------------------------------------------------------------------------





(c)    Neither the Schlumberger Entities nor any of their respective Affiliates
have waived any statute of limitations in respect of Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency with respect to
the Schlumberger Business.


(d)    Neither of the Schlumberger Entities nor any of their respective
Affiliates is a party to or bound by any Tax allocation or sharing agreement
with respect to the Schlumberger Business (other than provisions in agreements
entered into in the Ordinary Course of Business and not primarily concerning
Taxes).


(e)    Each of the Schlumberger Entities that disposes of “taxable Canadian
property” within the meaning of subsection 248(1) of the Income Tax Act to a JV
Contribution Company under this Agreement is not a non-resident of Canada for
the purposes of the Income Tax Act and SCL is a resident of Canada for the
purposes of the Income Tax Act.


(f)    The representations and warranties in this Section 5.7 and Section 5.12
are the exclusive representations and warranties by the Schlumberger Entities
relating to Tax matters.


5.8    Real Property.


(a)    Title.


(i)    Set forth in Schedule 5.8 is a correct and complete list as of the date
hereof of (1) all owned real property included in the Schlumberger Contributed
Assets (the “Schlumberger Owned Real Property”), (2) all leasehold estates in
all leased real property included in the Schlumberger Contributed Assets (the
“Schlumberger Leased Real Property”) and (3) all licenses, occupancy or
possessory interests and other real property interests included in the
Schlumberger Contributed Assets (the “Schlumberger Other Real Property Rights”).
Schedule 5.8 also identifies all Schlumberger Owned Real Property, Schlumberger
Leased Real Property and Schlumberger Other Real Property Rights that also are
used as of the date hereof by other businesses of the Schlumberger Entities or
their respective Affiliates and describes the nature of such use by such other
businesses of the Schlumberger Entities or their respective Affiliates, and such
use does not interfere with the Schlumberger Business. No Schlumberger Owned
Real Property is leased to any third party, the Schlumberger Entities have not
granted any third party any license, possessory or occupancy right or other
similar right therein other than Permitted Exceptions, and no Schlumberger
Leased Real Property is subleased to any third party. The Schlumberger Entities
or a Subsidiary of the Schlumberger Entities have (A) good and indefeasible fee
title to all Schlumberger Owned Real Property, (B) good and valid title to the
leasehold estates in all Schlumberger Leased Real Property and (C) good and
valid title to all Schlumberger Other Real Property Rights, in the case of each
of clauses (A), (B) and (C) above, free and clear of all Liens, subject only to
Permitted Exceptions.


(ii)    There are no outstanding options, rights of first offer or rights of
first refusal to purchase any of the Schlumberger Real Owned Property or any
portion of or any interest therein.


(b)    Schlumberger Real Property Leases. Each of the leases relating to the
Schlumberger Leased Real Property (each, a “Schlumberger Real Property Lease”)
is in full force and effect and constitutes


29

--------------------------------------------------------------------------------





the legal, valid and binding obligations of the Schlumberger Entity party
thereto and, to the Knowledge of the Schlumberger Entities, the other parties
thereto, enforceable against such Schlumberger Entity and, to the Knowledge of
the Schlumberger Entities, the other parties thereto, in accordance with their
respective terms. No Schlumberger Real Property Lease has been amended, modified
or supplemented except as described in Schedule 5.8. No party to any
Schlumberger Real Property Lease has repudiated any provision thereof, and
neither the Schlumberger Entities nor, to the Knowledge of the Schlumberger
Entities, any other party thereto, is in breach of any of its respective
obligations thereunder, and no event has occurred (including the failure to
obtain any consent) which, with notice or lapse of time or both, would
constitute a breach or default thereunder.


(c)    Joint Use Facilities. Schedule 5.8 sets forth a correct and complete list
as of the date hereof of all material owned or leased real property of the
Schlumberger Entities that is not being included
in the Schlumberger Contributed Assets but which is used by the Schlumberger
Business (each, a “Schlumberger Joint Facility”).


(d)    No Other Realty. Except for the Schlumberger Owned Real Property, the
Schlumberger Leased Real Property and the Schlumberger Other Real Property
Rights, neither the Schlumberger Entities nor any Affiliate of the Schlumberger
Entities owns or leases any real property used or held for use primarily in or
related primarily to or necessary for the operation or conduct of the
Schlumberger Business or has any options to acquire any fee interest or
leasehold interest in any real property for use primarily in or related
primarily to or necessary for the operation or conduct of the Schlumberger
Business.


(e)    No Claims. There are no pending or, to the Knowledge of the Schlumberger
Entities, threatened condemnation, eminent domain, expropriation or similar
proceedings, or any pending, contemplated or threatened Legal Proceedings or any
unsatisfied claims or judgments which could in any manner adversely affect use
or market value, affecting the Schlumberger Owned Real Property, the
Schlumberger Leased Real Property or the Schlumberger Other Real Property
Rights. There are no existing public improvements which may reasonably be
expected to result in any special assessment against the Schlumberger Owned Real
Property.


(f)    Title Exceptions. All utility easements, rights of access and other
easements and similar rights serving the Schlumberger Owned Real Property are
legally enforceable to permit the operation of the Schlumberger Business in
substantially the manner in which the Schlumberger Business is currently
operated. Other than Permitted Exceptions, there are no encroachments upon the
Schlumberger Owned Real Property and no encroachments of any improvements
composing the Schlumberger Owned Real Property onto adjacent property, except
for such encroachments as have not had and would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on a
particular item of real property. The improvements to the Schlumberger Owned
Real Property (and the current uses thereof) do not violate set-back, building
or side lines, or any applicable land use covenants, zoning regulations, or
similar enforceable restrictions, nor do they encroach on any easements located
on the Schlumberger Owned Real Property.


    


30

--------------------------------------------------------------------------------





5.9    Tangible Personal Property.


(a)    Schedule 5.9(a) sets forth an accurate and complete list, in all material
respects, of all fixed assets of the Schlumberger Entities that are included in
the Schlumberger Contributed Assets, including a description, location and net
book value for each fixed asset.


(b)    Schedule 5.9(b) sets forth all leases of personal property by the
Schlumberger Entities primarily related to the Schlumberger Business
(“Schlumberger Personal Property Leases”) involving annual payments in excess of
$1,000,000. To the Knowledge of the Schlumberger Entities, neither of the
Schlumberger Entities have received any written notice of any default or event
that with notice or lapse of time or both would constitute a default by either
Schlumberger Entity under any of the Schlumberger Personal Property Leases.
        
(c)    The Schlumberger Contributed Assets include 1,840,000 of horsepower of
mobile pressure pumping equipment and related equipment.


5.10    Intellectual Property.
  
(a)    (i) The Schlumberger Entities own or possess adequate licenses or other
valid rights to use all the Schlumberger Contributed IP; (ii) the Schlumberger
Contributed IP, together with the Intellectual Property available for license
under the Inbound IP License Agreements between the Schlumberger Entities and
the JV Companies, constitutes all such rights necessary to conduct the
Schlumberger Business in substantially the same manner as it is presently being
conducted; (iii) the validity of the registered Schlumberger Contributed IP and
the rights of the Schlumberger Entities in and to the Schlumberger Contributed
IP have not been questioned in any litigation to which either of the
Schlumberger Entities is a party or in any written communication to either of
the Schlumberger Entities, nor, to the Knowledge of the Schlumberger Entities,
is any such litigation threatened; (iv) to the Knowledge of the Schlumberger
Entities, the conduct of the Schlumberger Business does not conflict with any
Intellectual Property of others; (v) all authors of any Copyrights included in
the Schlumberger Contributed IP have waived any moral rights in and to the same;
and (vi) the consummation of the transactions contemplated hereby will not
conflict with, alter or impair any Schlumberger Contributed IP or rights
thereto.


(b)    To the Knowledge of the Schlumberger Entities, no use of any Schlumberger
Contributed IP has heretofore been, or is now being, made by any Person other
than by or on behalf of the Schlumberger Entities and their respective
Affiliates, and no infringement of any Schlumberger Contributed IP has occurred
or is continuing. No director, officer or employee of either of the Schlumberger
Entities has any ownership interest in any of the Schlumberger Contributed IP.
To the Knowledge of the Schlumberger Entities, no Trade Secrets of the
Schlumberger Entities included in the Schlumberger Contributed IP have been
disclosed to a third party except under obligations of confidentiality.


5.11    Material Contracts.


(a)Schedule 5.11 sets forth all of the following Contracts to which either of
the Schlumberger Entities is a party or by which it is bound and that are
primarily related to the Schlumberger


31

--------------------------------------------------------------------------------





Business or by which the Schlumberger Contributed Assets may be bound or
affected and that are Schlumberger Contributed Contracts (collectively, the
“Schlumberger Material Contracts”):


(i)    any Contract with any Affiliate or current or former officer or director
of the Schlumberger Entities;


(ii)    any collective bargaining agreements or other Contract with any labor
union or association representing any Schlumberger Employee;


(iii)    any joint venture, partnership or similar organizational Contract
involving a sharing of profits or losses related to all or any portion of the
Schlumberger Business;


        
(iv)    any Contract granting to any Person a right of first refusal or option
to purchase or acquire any Schlumberger Contributed Asset or group of
Schlumberger Contributed Assets;


(v)    any agency, sponsor, consultant or commission agreement where any Person
is providing such services to or on behalf of the Schlumberger Business;


(vi)    any guarantee (other than any indemnification Contract) with respect to
which the Schlumberger Entities or any of their respective Affiliates is the
obligor in respect of an obligation that exceeds $1,000,000;


(vii)    any Contract or consent decree which imposes or could by its terms
impose any material restrictions on either of the JV Companies with respect to
their geographical areas of operations or scope or type of business;


(viii)    any Contract involving swaps, futures, derivatives or similar
instruments, regardless of value, except such Contracts entered into as a
hedging activity in the Ordinary Course of Business consistent with the
Schlumberger Entities’ past practice and internal policy guidelines;


(ix)    any Contract for the sale of any of the assets of the Schlumberger
Entities, other than in the Ordinary Course of Business, for consideration in
excess of $1,000,000;


(x)    any Contract relating to the acquisition by the Schlumberger Entities of
any operating business or the capital stock of any other Person;


(xi)    any Contract relating to incurrence of Indebtedness, or the making of
any loans, in each case involving amounts in excess of $1,000,000;


(xii)    any Contract expected to involve the receipt of more than $5,000,000;


(xiii)    any Contract involving the license of any Schlumberger Contributed IP
outside of the Ordinary Course of Business; or




32

--------------------------------------------------------------------------------





(xiv)    any Contract which is expected to involve the expenditure of more than
$5,000,000 in the aggregate or require performance by any party more than one
year from the date hereof that, in either case, is not terminable by the
Schlumberger Entities without penalty on notice of ninety (90) days or less.


(b)    The Schlumberger Entities and their respective Affiliates have duly
performed and complied in all material respects with their respective
obligations under each Schlumberger Material Contract. None of the Schlumberger
Entities or any of their respective Affiliates has received any notice of
termination or default from any other party to such Schlumberger Material
Contract. To the Knowledge of the Schlumberger Entities, no other party to such
Schlumberger Material Contract is in default of its obligations thereunder.
Subject to Section 3.5(a), each such Schlumberger Material Contract may be
assigned to the JV Companies without the consent of any other party thereto. The
Schlumberger Entities have delivered or
otherwise made available to the Weatherford Entities true, correct and complete
copies of all of the Schlumberger Material Contracts, together with all
amendments, modifications or supplements thereto.


5.12    Employee Benefits.


(a)    Copies of Documents. The Schlumberger Entities have furnished to the
Weatherford Entities summaries of each Schlumberger Benefit Plan and will
provide correct and complete copies of the following items relating to each
Schlumberger Benefit Plan within ten (10) Business Days of the date hereof: (i)
the governing plan documents, including all amendments thereto; (ii) the most
recent summary plan description and any summary of material modifications; (iii)
the most recent Form 5500 Annual Report filed with the Department of Labor,
together with attachments thereto or similar reports filed in non-U.S.
jurisdictions; and (iv) if applicable, the most recent actuarial report.


(b)    Pension Plans. Each Schlumberger Benefit Plan that is a Pension Benefit
Plan has satisfied the minimum funding standards of Section 412 of the Code, and
no liability (including contingent liability) has been incurred, directly or
indirectly, to or on account of any such Pension Benefit Plan pursuant to Title
IV of ERISA (excluding liability for benefit Claims and funding obligations
payable in the Ordinary Course of Business and liability for U.S. Pension
Benefit Guaranty Corporation (the “PBGC”) insurance premiums payable in the
Ordinary Course of Business). No proceedings have been instituted to terminate
any Schlumberger Benefit Plan that is a Pension Benefit Plan, and no condition
exists that presents a material risk to the Schlumberger Entities or any ERISA
Affiliate of the Schlumberger Entities of incurring a liability to or on account
of a Pension Benefit Plan pursuant to Title IV of ERISA (excluding liability for
benefit Claims and funding obligations payable in the Ordinary Course of
Business and liability for PBGC insurance premiums payable in the Ordinary
Course of Business). None of the Schlumberger Contributed Assets is the subject
of any Lien arising under Section 302(f) of ERISA or Section 412(n) of the Code.


(c)    Compliance with Applicable Laws. Each Schlumberger Benefit Plan and all
related trusts, insurance Contracts and funds have been maintained, funded and
administered in material compliance with all Laws applicable thereto. No Claims
with respect to Schlumberger Benefit Plans (other than routine Claims for
benefits) or with respect to any fiduciary or other Person dealing with any
Schlumberger Benefit Plan are pending or, to the Knowledge of the Schlumberger
Entities, threatened. The Schlumberger Entities


33

--------------------------------------------------------------------------------





and all ERISA Affiliates of the Schlumberger Entities have complied in all
material respects with the requirements of Sections 4980B and 4980D of the Code
with respect to employees and former employees of the Schlumberger Business.


(d)    No Multiemployer Plan. Neither of the Schlumberger Entities nor any ERISA
Affiliate of the Schlumberger Entities has any obligation to contribute to or
has any liability or potential liability (including, but not limited to, actual
or potential withdrawal liability) with respect to any “multiemployer plan,” as
such term is defined in Section 3(37) of ERISA, or with respect to any employee
benefit plan of the type described in Sections 4063 and 4064 of ERISA or Section
413(c) of the Code, in each case, that is a Schlumberger Benefit Plan.
(e)    No Excess Parachute Payments. No Schlumberger Benefit Plan provides, and
neither the Schlumberger Entities nor any ERISA Affiliate of the Schlumberger
Entities is otherwise obligated to provide, any amount constituting an excess
parachute payment (as defined in Section 280G of the Code) with respect to any
current or former employee of the Schlumberger Business that will become a
liability of the JV Companies.


(f)    The representations and warranties in this Section 5.12 are the exclusive
representations and warranties by the Schlumberger Entities relating to employee
benefit matters.


5.13    Labor. Schedule 5.13 sets forth a correct and complete list as of the
date hereof of all agreements with labor organizations, works councils, unions
or associations applicable to the Schlumberger Employees. There are no material
discrimination complaints, employment-related complaints or any other kind of
labor related disputes against either of the Schlumberger Entities in connection
with the Schlumberger Business pending before or, to the Knowledge of the
Schlumberger Entities, threatened before any Governmental Body, and, to the
Knowledge of the Schlumberger Entities, no material dispute respecting minimum
wage or overtime Claims exists. The Schlumberger Business has not experienced
any material labor disputes or any work stoppage due to labor disagreements
within the past three years. With respect to the Schlumberger Business: (i)
there is no unfair labor practice charge or complaint against either of the
Schlumberger Entities actually pending or, to the Knowledge of the Schlumberger
Entities, threatened before the National Labor Relations Board or similar
agencies in non-U.S. jurisdictions; (ii) there is no labor strike, slowdown or
stoppage actually pending or, to the Knowledge of the Schlumberger Entities,
threatened against or affecting either of the Schlumberger Entities; and (iii)
no attempt to organize any of the Schlumberger Employees has resulted in an
election within the past three years or, to the Knowledge of the Schlumberger
Entities, is threatened respecting any of the Schlumberger Employees. The
Schlumberger Business is not now, and has not at any time within the past three
years been, subject to any collective bargaining agreement, Contract, letter of
understanding or other similar arrangement with any labor organizations, works
councils, unions or associations. The Schlumberger Entities have complied in all
material respects with all Laws pertaining to the employment or termination of
employment of their employees, including all Laws relating to labor relations,
privacy and protection of personal information, equal employment opportunities
fair employment practices, prohibited discrimination, applicable information and
consultation obligations, occupational safety and health standards, terms and
conditions of employment, payment of wages, workers’ compensation, immigration
and visa requirements and other similar employment activities. Each Schlumberger
Employee


34

--------------------------------------------------------------------------------





has been paid all wages, income and any other sum due and owing to such employee
by the Schlumberger Entities.


5.14    Litigation. There are no Legal Proceedings pending or, to the Knowledge
of the Schlumberger Entities, threatened against or affecting the Schlumberger
Entities or any of their respective Affiliates (i) seeking to prevent or delay
the Closing or (ii) relating to the Schlumberger Business, except in each case
for such Legal Proceedings as have not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect on the
Schlumberger Business.


5.15    Compliance with Laws; Permits.
        
(a)    The Schlumberger Contributed Assets are being operated by the
Schlumberger Entities in compliance with all Laws applicable thereto, except for
such noncompliance as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Schlumberger
Business. Neither the Schlumberger Entities nor any of their respective
Affiliates have received any notice from any Governmental Body that the
operations of the Schlumberger Business are being conducted in violation of any
Law or are the subject of any investigation or review pending or threatened by
any Governmental Body relating to any alleged violation. There is no outstanding
Order of any Governmental Body against either of the Schlumberger Entities or
their respective Affiliates that relates to the Schlumberger Contributed Assets.


(b)    The Schlumberger Entities currently have all Permits which are required
for the operation of the Schlumberger Business as presently conducted, except
where the absence of which would not have a Material Adverse Effect. The
Schlumberger Entities are not in default or violation (and no event has occurred
which, with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of any Permit to which it is a
party, except where such default or violation would not have a Material Adverse
Effect.


5.16    Environmental Matters. The representations and warranties contained in
this Section 5.16 are the sole and exclusive representations and warranties of
the Schlumberger Entities pertaining or relating to any environmental, health or
safety matters, including any arising under any Environmental Laws. Except in
each case as would not have a Material Adverse Effect:


(a)    the operations of the Schlumberger Business are in compliance with all
applicable Environmental Laws and all Permits issued pursuant to Environmental
Laws or otherwise;


(b)    the Schlumberger Entities have obtained all Permits required under all
applicable Environmental Laws necessary to operate the Schlumberger Business;


(c)    the Schlumberger Entities are not the subject of any outstanding Order or
Contract with any Governmental Body related to the Schlumberger Business
respecting (i) Environmental Laws, (ii) Remedial Action or (iii) any Release or
threatened Release of a Hazardous Material;


        


35

--------------------------------------------------------------------------------





(d)    the Schlumberger Entities have not received any written communication
alleging the Schlumberger Entities may be in violation of any Environmental Law,
or any Permit issued pursuant to Environmental Law, or may have any liability
under any Environmental Law, in each case, as related to the Schlumberger
Business;


(e)    to the Knowledge of the Schlumberger Entities, there are no
investigations of the Schlumberger Business pending or threatened which would
reasonably be expected to result in the imposition of any liability pursuant to
any Environmental Law; and


(f)    there is not located at any of the properties of the Schlumberger
Entities used in connection with the Schlumberger Business any (i)
asbestos-containing material or (ii) equipment containing polychlorinated
biphenyls.
    
5.17    Anti-Corruption. Neither the Schlumberger Entities nor any director,
manager, officer, employee, or, to the Knowledge of the Schlumberger Entities,
any agent or other Person associated with or acting on behalf of the
Schlumberger Entities has made or received a Prohibited Payment in connection
with the Schlumberger Business. To the Knowledge of the Schlumberger Entities,
there are no governmental investigations related to the Schlumberger Business or
any director, manager, officer, employee or agent or other Person associated
with or acting on behalf of the Schlumberger Business in any way related to
compliance with the FCPA, the UK Bribery Act, CFPOA, or any other applicable
Laws related to anti-corruption.


5.18    Compliance with Trade Laws. The Schlumberger Entities have complied in
all material respects with all Laws applicable to the Schlumberger Business
relating to customs (import and export), export control, antiboycott, trade
sanctions, embargoes and money laundering.


5.19    Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Schlumberger Entities in connection
with the transactions contemplated by this Agreement for which either of the
Weatherford Entities or the JV Companies would be obligated to pay any fee or
commission in respect thereof.


5.20    No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this Article V (as modified by the
Schedules hereto), neither the Schlumberger Entities nor any other Person makes
any other express or implied representation or warranty with respect to the
Schlumberger Entities, the Schlumberger Business, the Schlumberger Contributed
Assets, the Schlumberger Assumed Liabilities or the transactions contemplated by
this Agreement, and the Schlumberger Entities disclaim any other representations
or warranties, whether made by the Schlumberger Entities, any Affiliate of the
Schlumberger Entities or any of their respective officers, directors, employees,
agents or representatives. Except for the representations and warranties
contained in Article V hereof (as modified by the Schedules hereto), the
Schlumberger Entities (i) expressly disclaim and negate any representation or
warranty, expressed or implied, at common law, by statute, or otherwise,
relating to the condition of the Schlumberger Contributed Assets (including any
implied or expressed warranty of merchantability or fitness for a particular
purpose, or of conformity to models or samples of materials) and (ii) hereby
disclaim all liability and responsibility for any other representation,
warranty, projection, forecast, statement, or information made, communicated,


36

--------------------------------------------------------------------------------





or furnished (orally or in writing) to the Weatherford Entities or the JV
Companies or representatives (including any opinion, information, projection, or
advice that may have been or may be provided to the Weatherford Entities or the
JV Companies by any director, officer, employee, agent, consultant, or
representative of the Schlumberger Entities or any of their respective
Affiliates). The disclosure of any matter or item in any Schedule hereto shall
not be deemed to constitute an acknowledgment that any such matter is required
to be disclosed.


ARTICLE VI.


REPRESENTATIONS AND WARRANTIES OF THE WEATHERFORD ENTITIES


Except as set forth in the corresponding Section of the Disclosure Schedules, it
being understood that any such disclosure set forth in the applicable Section of
the Disclosure Schedules shall be deemed to be part of
each applicable corresponding representation and warranty hereunder, Weatherford
US (solely with respect to the Weatherford US Business) and Weatherford CA
(solely with respect to the Weatherford CA Business) each hereby represent and
warrant to the applicable Schlumberger Entity and the applicable JV Company
that:
6.1    Organization and Good Standing. Weatherford US is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as now
conducted. Weatherford CA is a corporation duly organized, validly existing and
in good standing under the laws of the Province of Alberta, and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now conducted. The Weatherford Entities are duly
qualified or authorized to do business as a foreign corporation and are in good
standing under the laws of each jurisdiction in which it owns or leases real
property in connection with the Weatherford Business and each other jurisdiction
in which the conduct of the Weatherford Business or the ownership of their
respective properties related to the Weatherford Business requires such
qualification or authorization, except where the failure to be so qualified,
authorized or in good standing would not have a Material Adverse Effect.


6.2    Authorization of Agreement. Each of the Weatherford Entities has all
requisite power, authority and legal capacity to execute and deliver this
Agreement and each other agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by such Weatherford Entity in
connection with the consummation of the transactions contemplated by this
Agreement (the “Weatherford Documents”), to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Weatherford
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate or partnership
action on the part of each Weatherford Entity. This Agreement has been, and each
of the Weatherford Documents will be at or prior to the Closing, duly and
validly executed and delivered by each Weatherford Entity which is a party
thereto and (assuming the due authorization, execution and delivery by the other
parties hereto and thereto) this Agreement constitutes, and each of the
Weatherford Documents when so executed and delivered will constitute, legal,
valid and binding obligations of such Weatherford Entity enforceable against
such Weatherford Entity in accordance with their


37

--------------------------------------------------------------------------------





respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).


6.3    Conflicts; Consents of Third Parties.


(a)    None of the execution and delivery by the Weatherford Entities of this
Agreement or the Weatherford Documents, the consummation of the transactions
contemplated hereby or thereby, or compliance by the Weatherford Entities with
any of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to acceleration of rights or obligations, or a right of
termination or cancellation under any provision of (i) the
certificate of incorporation or amalgamation (as the case may be), any unanimous
shareholder agreement, and by-laws or comparable organizational documents of
either of the Weatherford Entities; (ii) any Contract or Permit to which either
of the Weatherford Entities is a party or by which any of the Weatherford
Contributed Assets are bound; (iii) any Order of any Governmental Body
applicable to either of the Weatherford Entities or by which any of the
Weatherford Contributed Assets are bound; or (iv) any applicable Law, other
than, in the case of clauses (ii), (iii) and (iv), such conflicts, violations,
defaults, terminations or cancellations that would not have a Material Adverse
Effect.


(b)    No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Weatherford Entities in connection with the
execution and delivery of this Agreement or the Weatherford Documents, the
compliance by the Weatherford Entities with any of the provisions hereof or
thereof, or the consummation of the transactions contemplated hereby or thereby,
or the taking by the Weatherford Entities of any other action contemplated
hereby or thereby, except for (i) compliance with the applicable requirements of
Antitrust Law, and (ii) for such other consents, waivers, approvals, Orders,
Permits, authorizations, declarations, filings and notifications, the failure of
which to be obtained or made would not have a Material Adverse Effect.


6.4    Financial Information. The unaudited financial information set forth in
Schedule 6.4 (the “Weatherford Financial Information”) has been prepared in
accordance with the books and records of the Weatherford Entities in all
material respects and has been prepared in accordance with the Weatherford
Entities’ historical accounting policies and practices and is fairly presented
in all material respects with respect to the Weatherford Business as of the date
hereof.


6.5    Title to Contributed Assets; Sufficiency; Condition.


(a)    The Weatherford Entities and their respective Affiliates own and have
good title to or a valid and enforceable leasehold interest in each of the
Weatherford Contributed Assets, free and clear of all Liens other than Permitted
Exceptions.  


(b)    The Weatherford Contributed Assets, together with the services being
provided under the Shared Services Agreements, the Transition Services
Agreement, the products to be supplied under the


38

--------------------------------------------------------------------------------





Weatherford Supply Agreements, and the Intellectual Property to be licensed
under the Inbound IP License Agreements between the Weatherford Entities and the
JV Companies, constitute all property and other rights necessary to operate and
conduct the Weatherford Business in substantially the same manner as it is
currently being operated and conducted. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Weatherford Business, all of the personal property
currently used in the Weatherford Business and included in the Weatherford
Contribution Assets (i) is in good operating condition and repair (ordinary wear
and tear excepted) and (ii) has been maintained in a manner consistent with
industry practice.


6.6    No Material Changes. Since December 31, 2016, no change in the
Weatherford Business or the Weatherford Contributed Assets has occurred which
has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Weatherford
Business. Since December 31, 2016, the Weatherford Entities and their respective
Affiliates have caused the Weatherford Business to be conducted in the Ordinary
Course of Business consistent with its past practice (including with respect to
the collection of receivables, payment of payables and other liabilities,
advertising activities, bidding and sales practices, equipment maintenance,
replacements or upgrades, inventory levels, accounting policies, contributions
to or accruals to or in respect of Weatherford Benefit Plans and off-site and
on-site storage, treatment and disposal of Hazardous Substances generated prior
to Closing).  


6.7    Taxes.


(a)    The Weatherford Entities and their respective Affiliates have filed all
material Tax Returns they were required to file with respect to the Weatherford
Business. All such Tax Returns were true, correct, and complete in all material
respects. All material Taxes due and owing with respect to the Weatherford
Business have been paid. Neither of the Weatherford Entities nor any of their
respective Affiliates is currently the beneficiary of any extension of time
within which to file any income Tax Return with respect to the Weatherford
Business. There are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the Weatherford Contributed Assets. The Weatherford
Entities and their respective Affiliates have, to the extent relating to the
Weatherford Business, withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party, and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed.


(b)    There is no material dispute or claim concerning any Tax liability of the
Weatherford Entities or their respective Affiliates with respect to the
Weatherford Business claimed or raised by any Tax Authority in writing.


(c)    Neither the Weatherford Entities nor any of their respective Affiliates
have waived any statute of limitations in respect of Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency with respect to
the Weatherford Business.


(d)    Neither of the Weatherford Entities nor any of their respective
Affiliates is a party to or bound by any Tax allocation or sharing agreement
with respect to the Weatherford Business (other than


39

--------------------------------------------------------------------------------





provisions in agreements entered into in the Ordinary Course of Business and not
primarily concerning Taxes).


(e)    Each of the Weatherford Entities that disposes of “taxable Canadian
property” within the meaning of subsection 248(1) of the Income Tax Act to a JV
Contribution Company under this Agreement is not a non-resident of Canada for
the purposes of the Income Tax Act and Weatherford CA is a resident of Canada
for the purposes of the Income Tax Act.


(f)    The representations and warranties in this Section 6.7 and Section 6.12
are the exclusive representations and warranties by the Weatherford Entities
relating to Tax matters.


6.8    Real Property.


(a)    Title.
        
(i)    Set forth in Schedule 6.8 is a correct and complete list as of the date
hereof of (1) all owned real property included in the Weatherford Contributed
Assets (the “Weatherford Owned Real Property”), (2) all leasehold estates in all
leased real property included in the Weatherford Contributed Assets (the
“Weatherford Leased Real Property”) and (3) all licenses, occupancy or
possessory interests and other real property interests included in the
Weatherford Contributed Assets (the “Weatherford Other Real Property Rights”).
Schedule 6.8 also identifies all Weatherford Owned Real Property, Weatherford
Leased Real Property and Weatherford Other Real Property Rights that also are
used as of the date hereof by other businesses of the Weatherford Entities or
their respective Affiliates and describes the nature of such use by such other
businesses of the Weatherford Entities or their respective Affiliates, and such
use does not interfere with the Weatherford Business. No Weatherford Owned Real
Property is leased to any third party, the Weatherford Entities have not granted
any third party any license, possessory or occupancy right or other similar
right therein other than Permitted Exceptions, and no Weatherford Leased Real
Property is subleased to any third party. The Weatherford Entities or a
Subsidiary of the Weatherford Entities have (A) good and indefeasible fee title
to all Weatherford Owned Real Property, (B) good and valid title to the
leasehold estates in all Weatherford Leased Real Property and (C) good and valid
title to all Weatherford Other Real Property Rights, in the case of each of
clauses (A), (B) and (C) above, free and clear of all Liens, subject only to
Permitted Exceptions.  


(ii)    There are no outstanding options, rights of first offer or rights of
first refusal to purchase any of the Weatherford Real Owned Property or any
portion of or any interest therein.


(b)    Weatherford Real Property Leases. Each of the leases relating to the
Weatherford Leased Real Property (each, a “Weatherford Real Property Lease”) is
in full force and effect and constitutes the legal, valid and binding
obligations of the Weatherford Entity party thereto and, to the Knowledge of the
Weatherford Entities, the other parties thereto, enforceable against such
Weatherford Entity and, to the Knowledge of the Weatherford Entities, the other
parties thereto, in accordance with their respective terms. No Weatherford Real
Property Lease has been amended, modified or supplemented except as described in
Schedule 6.8. No party to any Weatherford Real Property Lease has repudiated any
provision thereof, and


40

--------------------------------------------------------------------------------





neither the Weatherford Entities nor, to the Knowledge of the Weatherford
Entities, any other party thereto, is in breach of any of its respective
obligations thereunder, and no event has occurred (including the failure to
obtain any consent) which, with notice or lapse of time or both, would
constitute a breach or default thereunder.


(c)    Joint Use Facilities. Schedule 6.8 sets forth a correct and complete list
as of the date hereof of all material owned or leased real property of the
Weatherford Entities that is not being included in the Weatherford Contributed
Assets but which is used by the Weatherford Business (each, a “Weatherford Joint
Facility”).


(d)    No Other Realty. Except for the Weatherford Owned Real Property, the
Weatherford Leased Real Property and the Weatherford Other Real Property Rights,
neither the Weatherford Entities nor any Affiliate of the Weatherford Entities
owns or leases any real property used or held for use primarily in or related
primarily to or necessary for the operation or conduct of the Weatherford
Business or has any
options to acquire any fee interest or leasehold interest in any real property
for use primarily in or related primarily to or necessary for the operation or
conduct of the Weatherford Business.


(e)    No Claims. There are no pending or, to the Knowledge of the Weatherford
Entities, threatened condemnation, eminent domain, expropriation or similar
proceedings, or any pending, contemplated or threatened Legal Proceedings or any
unsatisfied claims or judgments which could in any manner adversely affect use
or market value, affecting the Weatherford Owned Real Property, the Weatherford
Leased Real Property or the Weatherford Other Real Property Rights. There are no
existing public improvements which may reasonably be expected to result in any
special assessment against the Weatherford Owned Real Property.


(f)    Title Exceptions. All utility easements, rights of access and other
easements and similar rights serving the Weatherford Owned Real Property are
legally enforceable to permit the operation of the Weatherford Business in
substantially the manner in which the Weatherford Business is currently
operated. Other than Permitted Exceptions, there are no encroachments upon the
Weatherford Owned Real Property and no encroachments of any improvements
composing the Weatherford Owned Real Property onto adjacent property, except for
such encroachments as have not had and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on a particular item
of real property. The improvements to the Weatherford Owned Real Property (and
the current uses thereof) do not violate set-back, building or side lines, or
any applicable land use covenants, zoning regulations, or similar enforceable
restrictions, nor do they encroach on any easements located on the Weatherford
Owned Real Property.


6.9    Tangible Personal Property.


(a)    Schedule 6.9(a) sets forth an accurate and complete list, in all material
respects, of all fixed assets of the Weatherford Entities that are included in
the Weatherford Contributed Assets, including a description, location and net
book value for each fixed asset.


(b)    Schedule 6.9(b) sets forth all leases of personal property by the
Weatherford Entities primarily related to the Weatherford Business (“Weatherford
Personal Property Leases”) involving annual


41

--------------------------------------------------------------------------------





payments in excess of $1,000,000. To the Knowledge of the Weatherford Entities,
neither of the Weatherford Entities have received any written notice of any
default or event that with notice or lapse of time or both would constitute a
default by either Weatherford Entity under any of the Weatherford Personal
Property Leases.


(c)    The Weatherford Contributed Assets include 1,043,550 of horsepower of
mobile pressure pumping equipment and related equipment.


6.10    Intellectual Property.


(a)    (i) The Weatherford Entities own or possess adequate licenses or other
valid rights to use all the Weatherford Contributed IP; (ii) the Weatherford
Contributed IP, together with the Intellectual Property available for license
under the Inbound IP License Agreements between the Weatherford Entities and the
JV Companies, constitutes all such rights necessary to conduct the Weatherford
Business in substantially the same manner as it is presently being conducted;
(iii) the validity of the registered Weatherford Contributed IP and the rights
of the Weatherford Entities in and to the Weatherford Contributed IP have not
been questioned in any litigation to which either of the Weatherford Entities is
a party or in any written communication to either of the Weatherford Entities,
nor, to the Knowledge of the Weatherford Entities, is any such litigation
threatened; (iv) to the Knowledge of the Weatherford Entities, the conduct of
the Weatherford Business does not conflict with any Intellectual Property of
others; (v) all authors of any Copyrights included in the Weatherford
Contributed IP have waived any moral rights in and to the same; and (vi) the
consummation of the transactions contemplated hereby will not conflict with,
alter or impair any Weatherford Contributed IP or rights thereto.


(b)    To the Knowledge of the Weatherford Entities, no use of any Weatherford
Contributed IP has heretofore been, or is now being, made by any Person other
than by or on behalf of the Weatherford Entities and their respective
Affiliates, and no infringement of any Weatherford Contributed IP has occurred
or is continuing. No director, officer or employee of either of the Weatherford
Entities has any ownership interest in any of the Weatherford Contributed IP. To
the Knowledge of the Weatherford Entities, no Trade Secrets of the Weatherford
Entities included in the Weatherford Contributed IP have been disclosed to a
third party except under obligations of confidentiality.


6.11    Material Contracts.


(a)    Schedule 6.11 sets forth all of the following Contracts to which either
of the Weatherford Entities is a party or by which it is bound and that are
primarily related to the Weatherford Business or by which the Weatherford
Contributed Assets may be bound or affected and that are Weatherford Contributed
Contracts (collectively, the “Weatherford Material Contracts”):


(i)    any Contract with any Affiliate or current or former officer or director
of the Weatherford Entities;


(ii)    any collective bargaining agreements or other Contract with any labor
union or association representing any Weatherford Employee;


        


42

--------------------------------------------------------------------------------





(iii)    any joint venture, partnership or similar organizational Contract
involving a sharing of profits or losses related to all or any portion of the
Weatherford Business;


(iv)    any Contract granting to any Person a right of first refusal or option
to purchase or acquire any Weatherford Contributed Asset or group of Weatherford
Contributed Assets;


(v)    any agency, sponsor, consultant or commission agreement where any Person
is providing such services to or on behalf of the Weatherford Business;


(vi)    any guarantee (other than any indemnification Contract) with respect to
which the Weatherford Entities or any of their respective Affiliates is the
obligor in respect of an obligation that exceeds $1,000,000;


(vii)    any Contract or consent decree which imposes or could by its terms
impose any material restrictions on either of the JV Companies with respect to
their geographical areas of operations or scope or type of business;


(viii)    any Contract involving swaps, futures, derivatives or similar
instruments, regardless of value, except such Contracts entered into as a
hedging activity in the Ordinary Course of Business consistent with the
Weatherford Entities’ past practice and internal policy guidelines;


(ix)    any Contract for the sale of any of the assets of the Weatherford
Entities, other than in the Ordinary Course of Business, for consideration in
excess of $1,000,000;


(x)    any Contract relating to the acquisition by the Weatherford Entities of
any operating business or the capital stock of any other Person;


(xi)    any Contract relating to incurrence of Indebtedness, or the making of
any loans, in each case involving amounts in excess of $1,000,000;


(xii)    any Contract expected to involve the receipt of more than $5,000,000;


(xiii)    any Contract involving the license of any Weatherford Contributed IP
outside of the Ordinary Course of Business; or


(xiv)    any Contract which is expected to involve the expenditure of more than
$5,000,000 in the aggregate or require performance by any party more than one
year from the date hereof that, in either case, is not terminable by the
Weatherford Entities without penalty on notice of ninety (90) days or less.


(b)    The Weatherford Entities and their respective Affiliates have duly
performed and complied in all material respects with their respective
obligations under each Weatherford Material Contract. None of the Weatherford
Entities or any of their respective Affiliates has received any notice of
termination or default from any other party to such Weatherford Material
Contract. To the Knowledge of the Weatherford Entities, no other party to such
Weatherford Material Contract is in default of its obligations thereunder. Each


43

--------------------------------------------------------------------------------





such Weatherford Material Contract may be assigned to the JV Companies without
the consent of any other party thereto. The Weatherford Entities have delivered
or otherwise made available to the Schlumberger Entities true, correct and
complete copies of all of the Weatherford Material Contracts, together with all
amendments, modifications or supplements thereto.


6.12    Employee Benefits.


(a)    Copies of Documents. The Weatherford Entities have furnished to the
Schlumberger Entities summaries of each Weatherford Benefit Plan and will
provide correct and complete copies of the following items relating to each
Weatherford Benefit Plan within ten (10) Business Days of the date hereof: (i)
the governing plan documents, including all amendments thereto; (ii) the most
recent summary plan
description and any summary of material modifications; (iii) the most recent
Form 5500 Annual Report filed with the Department of Labor, together with
attachments thereto or similar reports filed in non-U.S. jurisdictions; and (iv)
if applicable, the most recent actuarial report.


(b)    Pension Plans. Each Weatherford Benefit Plan that is a Pension Benefit
Plan has satisfied the minimum funding standards of Section 412 of the Code, and
no liability (including contingent liability) has been incurred, directly or
indirectly, to or on account of any such Pension Benefit Plan pursuant to Title
IV of ERISA (excluding liability for benefit Claims and funding obligations
payable in the Ordinary Course of Business and liability for the PBGC insurance
premiums payable in the Ordinary Course of Business). No proceedings have been
instituted to terminate any Weatherford Benefit Plan that is a Pension Benefit
Plan, and no condition exists that presents a material risk to the Weatherford
Entities or any ERISA Affiliate of the Weatherford Entities of incurring a
liability to or on account of a Pension Benefit Plan pursuant to Title IV of
ERISA (excluding liability for benefit Claims and funding obligations payable in
the Ordinary Course of Business and liability for PBGC insurance premiums
payable in the Ordinary Course of Business). None of the Weatherford Contributed
Assets is the subject of any Lien arising under Section 302(f) of ERISA or
Section 412(n) of the Code.


(c)    Compliance with Applicable Laws. Each Weatherford Benefit Plan and all
related trusts, insurance Contracts and funds have been maintained, funded and
administered in material compliance with all Laws applicable thereto. No Claims
with respect to Weatherford Benefit Plans (other than routine Claims for
benefits) or with respect to any fiduciary or other Person dealing with any
Weatherford Benefit Plan are pending or, to the Knowledge of the Weatherford
Entities, threatened. The Weatherford Entities and all ERISA Affiliates of the
Weatherford Entities have complied in all material respects with the
requirements of Sections 4980B and 4980D of the Code with respect to employees
and former employees of the Weatherford Business.


(d)    No Multiemployer Plan. Neither of the Weatherford Entities nor any ERISA
Affiliate of the Weatherford Entities has any obligation to contribute to or has
any liability or potential liability (including, but not limited to, actual or
potential withdrawal liability) with respect to any “multiemployer plan,” as
such term is defined in Section 3(37) of ERISA, or with respect to any employee
benefit plan of the type described in Sections 4063 and 4064 of ERISA or Section
413(c) of the Code, in each case, that is a Weatherford Benefit Plan.


        


44

--------------------------------------------------------------------------------





(e)    No Excess Parachute Payments. No Weatherford Benefit Plan provides, and
neither the Weatherford Entities nor any ERISA Affiliate of the Weatherford
Entities is otherwise obligated to provide, any amount constituting an excess
parachute payment (as defined in Section 280G of the Code) with respect to any
current or former employee of the Weatherford Business that will become a
liability of the JV Companies.
(f)    The representations and warranties in this Section 6.12 are the exclusive
representations and warranties by the Weatherford Entities relating to employee
benefit matters.


6.13    Labor. Schedule 6.13 sets forth a correct and complete list as of the
date hereof of all agreements with labor organizations, works councils, unions
or associations applicable to the Weatherford Employees. There are no material
discrimination complaints, employment-related complaints or any other kind of
labor related disputes against either of the Weatherford Entities in connection
with the Weatherford Business pending before or, to the Knowledge of the
Weatherford Entities, threatened before any Governmental Body, and, to the
Knowledge of the Weatherford Entities, no material dispute respecting minimum
wage or overtime Claims exists. The Weatherford Business has not experienced any
material labor disputes or any work stoppage due to labor disagreements within
the past three years. With respect to the Weatherford Business: (i) there is no
unfair labor practice charge or complaint against either of the Weatherford
Entities actually pending or, to the Knowledge of the Weatherford Entities,
threatened before the National Labor Relations Board or similar agencies in
non-U.S. jurisdictions; (ii) there is no labor strike, slowdown or stoppage
actually pending or, to the Knowledge of the Weatherford Entities, threatened
against or affecting either of the Weatherford Entities; and (iii) no attempt to
organize any of the Weatherford Employees has resulted in an election within the
past three years or, to the Knowledge of the Weatherford Entities, is threatened
respecting any of the Weatherford Employees. The Weatherford Business is not
now, and has not at any time within the past three years been, subject to any
collective bargaining agreement, Contract, letter of understanding or other
similar arrangement with any labor organizations, works councils, unions or
associations. The Weatherford Entities have complied in all material respects
with all Laws pertaining to the employment or termination of employment of their
employees, including all Laws relating to privacy and personal information,
labor relations, equal employment opportunities fair employment practices,
prohibited discrimination, applicable information and consultation obligations,
occupational safety and health standards, terms and conditions of employment,
payment of wages, workers’ compensation, immigration and visa requirements and
other similar employment activities. Each Weatherford Employee has been paid all
wages, income and any other sum due and owing to such employee by the
Weatherford Entities.


6.14    Litigation. There are no Legal Proceedings pending or, to the Knowledge
of the Weatherford Entities, threatened against or affecting the Weatherford
Entities or any of their respective Affiliates (i) seeking to prevent or delay
the Closing or (ii) relating to the Weatherford Business, except in each case
for such Legal Proceedings as have not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect on the
Weatherford Business.




45

--------------------------------------------------------------------------------





6.15    Compliance with Laws; Permits.


(a)    The Weatherford Contributed Assets are being operated by the Weatherford
Entities in compliance with all Laws applicable thereto, except for such
noncompliance as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Weatherford
Business. Neither the Weatherford Entities nor any of their respective
Affiliates have received any notice from any Governmental Body that the
operations of the Weatherford Business are being conducted in violation of any
Law or are the subject of any investigation or review pending or threatened by
any Governmental Body relating to any alleged violation. There is no outstanding
Order of any Governmental Body against either of the Weatherford Entities or
their respective Affiliates that relates to the Weatherford Contributed Assets.


(b)    The Weatherford Entities currently have all Permits which are required
for the operation of the Weatherford Business as presently conducted, except
where the absence of which would not have a Material Adverse Effect. The
Weatherford Entities are not in default or violation (and no event has
occurred which, with notice or the lapse of time or both, would constitute a
default or violation) of any term, condition or provision of any Permit to which
it is a party, except where such default or violation would not have a Material
Adverse Effect.


6.16    Environmental Matters. The representations and warranties contained in
this Section 6.16 are the sole and exclusive representations and warranties of
the Weatherford Entities pertaining or relating to any environmental, health or
safety matters, including any arising under any Environmental Laws. Except in
each case as would not have a Material Adverse Effect:


(a)    the operations of the Weatherford Business are in compliance with all
applicable Environmental Laws and all Permits issued pursuant to Environmental
Laws or otherwise;


(b)    the Weatherford Entities have obtained all Permits required under all
applicable Environmental Laws necessary to operate the Weatherford Business;


(c)    the Weatherford Entities are not the subject of any outstanding Order or
Contract with any Governmental Body related to the Weatherford Business
respecting (i) Environmental Laws, (ii) Remedial Action or (iii) any Release or
threatened Release of a Hazardous Material;


(d)    the Weatherford Entities have not received any written communication
alleging the Weatherford Entities may be in violation of any Environmental Law,
or any Permit issued pursuant to Environmental Law, or may have any liability
under any Environmental Law, in each case, as related to the Weatherford
Business;


(e)    to the Knowledge of the Weatherford Entities, there are no investigations
of the Weatherford Business pending or threatened which would reasonably be
expected to result in the imposition of any liability pursuant to any
Environmental Law; and


        


46

--------------------------------------------------------------------------------





(f)    there is not located at any of the properties of the Weatherford Entities
used in connection with the Weatherford Business any (i) asbestos-containing
material or (ii) equipment containing polychlorinated biphenyls.


6.17    Anti-Corruption. Neither the Weatherford Entities nor any director,
manager, officer, employee, or, to the Knowledge of the Weatherford Entities,
any agent or other Person associated with or acting on behalf of the Weatherford
Entities has made or received a Prohibited Payment in connection with the
Weatherford Business. To the Knowledge of the Weatherford Entities, there are no
governmental investigations related to the Weatherford Business or any director,
manager, officer, employee or agent or other Person associated with or acting on
behalf of the Weatherford Business in any way related to compliance with the
FCPA, the UK Bribery Act, CFPOA, or any other applicable Laws related to
anti-corruption.


6.18    Compliance with Trade Laws. The Weatherford Entities have complied in
all material respects with all Laws applicable to the Weatherford Business
relating to customs (import and export), export control, antiboycott, trade
sanctions, embargoes and money laundering.


6.19    Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Weatherford Entities in connection
with the transactions contemplated by this Agreement for which either of the
Schlumberger Entities or the JV Companies would be obligated to pay any fee or
commission in respect thereof.


6.20    No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this Article VI (as modified by the
Schedules hereto), neither the Weatherford Entities nor any other Person makes
any other express or implied representation or warranty with respect to the
Weatherford Entities, the Weatherford Business, the Weatherford Contributed
Assets, the Weatherford Assumed Liabilities or the transactions contemplated by
this Agreement, and the Weatherford Entities disclaim any other representations
or warranties, whether made by the Weatherford Entities, any Affiliate of the
Weatherford Entities or any of their respective officers, directors, employees,
agents or representatives. Except for the representations and warranties
contained in Article VI hereof (as modified by the Schedules hereto), the
Weatherford Entities (i) expressly disclaim and negate any other representation
or warranty, expressed or implied, at common law, by statute, or otherwise,
relating to the condition of the Weatherford Contributed Assets (including any
implied or expressed warranty of merchantability or fitness for a particular
purpose, or of conformity to models or samples of materials) and (ii) hereby
disclaim all liability and responsibility for any representation, warranty,
projection, forecast, statement, or information made, communicated, or furnished
(orally or in writing) to the Schlumberger Entities or the JV Companies or
representatives (including any opinion, information, projection, or advice that
may have been or may be provided to the Schlumberger Entities or the JV
Companies by any director, officer, employee, agent, consultant, or
representative of the Weatherford Entities or any of their respective
Affiliates). The disclosure of any matter or item in any Schedule hereto shall
not be deemed to constitute an acknowledgment that any such matter is required
to be disclosed.




47

--------------------------------------------------------------------------------





ARTICLE VII.


COVENANTS


7.1    Conduct of the Business Pending the Closing.


(a)    Prior to the Closing, except (i) as set forth on Schedule 7.1, (ii) as
required by applicable Law, (iii) as otherwise contemplated by this Agreement or
(iv) with the prior written consent of the other party (which consent shall not
be unreasonably withheld or delayed), the Weatherford Entities and the
Schlumberger Entities shall:


(i)    conduct the Weatherford Business or the Schlumberger Business, as the
case may be, only in the Ordinary Course of Business; and


(ii)    use its commercially reasonable efforts to (A) preserve the present
business operations, organization and goodwill of the Weatherford Business or
the Schlumberger Business, as applicable, and (B) preserve the present
relationships with customers and suppliers of the Weatherford Business or the
Schlumberger Business, as applicable.
        
(b)    Except (i) as set forth on Schedule 7.1, (ii) as required by applicable
Law, (iii) as otherwise contemplated by this Agreement or (iv) with the prior
written consent of the other party (which consent shall not be unreasonably
withheld or delayed), the Weatherford Entities and the Schlumberger Entities
shall not solely as it relates to the Weatherford Business or the Schlumberger
Business, respectively:


(i)    other than in the Ordinary Course of Business or as required by
applicable Law or any Employee Benefit Plan in effect as of the date hereof, (A)
materially increase salary or wages generally, (B) grant any unusual or
extraordinary bonus, benefit or other direct or indirect compensation, (C)
materially modify or create any new Employee Benefit Plan (other than
company-wide actions not directed at the Weatherford Employees or Schlumberger
Employees, as applicable, affecting substantially all the Weatherford Entities’
or the Schlumberger Entities’ similarly situated employees) or (D) enter into
any employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) involving a Weatherford Employee
or Schlumberger Employee, as applicable;


(ii)    make or rescind any material election relating to Taxes, settle or
compromise any claim, action, suit, litigation, proceeding, arbitration,
investigation, audit or controversy relating to Taxes, or except as may be
required by applicable Law or GAAP, make any material change to any of its
methods of accounting or methods of reporting income or deductions for Tax or
accounting practice or policy from those employed in the preparation of its most
recent Tax Returns;


(iii)    subject any of the Contributed Assets to any Lien, except for Permitted
Exceptions and Liens that will be released as of Closing;


(iv)    sell, assign, license, transfer, convey, lease or otherwise dispose of
any of the Contributed Assets (except pursuant to an existing Contract for fair
consideration in the Ordinary Course of Business or for the purpose of disposing
of obsolete or worthless assets);




48

--------------------------------------------------------------------------------





(v)    enter into or agree to enter into any merger or consolidation with, any
corporation or other entity;


(vi)    cancel or compromise any debt or claim or waive or release any material
right that constitutes a Contributed Asset except in the Ordinary Course of
Business;


(vii)    enter into any commitment for capital expenditures in excess of
$5,000,000 for any individual commitment and $25,000,000 for all commitments in
the aggregate;


(viii)    enter into, modify or terminate any labor or collective bargaining
agreement or, through negotiation or otherwise, make any commitment or incur any
liability to any labor organization; or


(ix)    agree to do anything prohibited by this Section 7.1.


7.2    Consents. Each of the Weatherford Entities and the Schlumberger Entities
shall use its commercially reasonable efforts, and the JV Companies shall
cooperate with the Weatherford Entities and
the Schlumberger Entities, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement, including, without limitation, the consents and approvals
referred to in Section 5.3(b) and Section 6.3(b) hereof; provided, however, that
neither the Weatherford Entities nor the Schlumberger Entities shall be
obligated to pay any consideration therefor to any third party from whom consent
or approval is requested.


7.3    Antitrust Notification; Other Reporting Requirements.


(a)    The Weatherford Entities and the Schlumberger Entities shall make any
required filings under the HSR Act, the Competition Act and other Antitrust Laws
as promptly as practicable after the execution of this Agreement, and with
respect to filings under the HSR Act and the Competition Act, no later than 15
Business Days after the date hereof. In addition, with the assistance of the
Weatherford Entities, the Schlumberger Entities shall file with the Commissioner
of Competition a request for an ARC or, in the alternative, a no action letter
in respect of the transactions contemplated by this Agreement no later than 15
Business Days after the date hereof. Any filing, notification, report form or
supplemental submission so filed or submitted will comply in all material
respects with the requirements of the HSR Act and other applicable Antitrust
Laws and related regulations.


(b)    The Weatherford Entities and the Schlumberger Entities shall use their
reasonable best efforts to cooperate with each other (i) to determine whether
any filings are required and advisable to be made with, or consents, permits,
authorizations, waivers or approvals (including the Competition Act) are
required to be obtained from, any third parties or Governmental Body in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, (ii) to timely make all
such required and advisable filings and timely seek all such consents, permits,
authorizations or approvals, and (iii) to respond at the earliest date
reasonably possible to any requests for information or documentary material made
by the Federal Trade Commission, the U.S. Department of Justice, the
Commissioner of Competition, the Competition Bureau or any other Governmental
Body.


        


49

--------------------------------------------------------------------------------





(c)    The Weatherford Entities and the Schlumberger Entities shall give the
other reasonable advance notice of, and, to the extent permitted by the
applicable Governmental Body, allow the other to attend, to participate at, and
to provide input into, any meeting, telephone call or any other communication
with any Governmental Body with respect to any filing, investigation, possible
resolution or commitment or other inquiry or proceeding related to the
transactions contemplated by this Agreement.


(d)    The Weatherford Entities and the Schlumberger Entities agree not to
participate in any in-person or telephonic meeting or substantive discussion,
and not to send any correspondence (including any discussion or correspondence
relating to the antitrust merits, any potential remedies, commitments or
undertakings, the timing of any waivers, consents, approvals, permits, orders or
authorizations, and any agreement regarding the timing of consummation of the
transactions contemplated by this Agreement) with any Governmental Body relating
to any filings or investigation concerning this Agreement or the transactions
contemplated by this Agreement unless it consults with, and considers in good
faith the views of, the other
party and its representatives in advance and invites the other party’s
representatives to attend and participate unless the Governmental Body prohibits
such attendance.


(e)    The Weatherford Entities and the Schlumberger Entities agree to promptly
furnish the other party, subject in appropriate cases to appropriate
confidentiality agreements to limit disclosure to outside counsel or
consultants, with draft copies prior to submission to a Governmental Body, with
reasonable time and opportunity to comment, of all correspondence, filings and
communications that they or their respective Affiliates or representatives
intend to submit to any Governmental Body, and to consider in good faith the
comments of the other party with respect to such correspondence, filings and
communications. Correspondence, filings and communications received from any
Governmental Body (including summaries of oral communications from any
Governmental Body) shall be immediately provided to the other party upon
receipt. The Weatherford Entities and the Schlumberger Entities agree to provide
one another promptly with final copies of any submissions provided to any
Governmental Body subject in appropriate cases to confidentiality agreements to
limit disclosure of such final copies of submissions to outside counsel and
consultants.


(f)    The Weatherford Entities and the Schlumberger Entities agree to promptly
furnish the other party, subject in appropriate cases to appropriate
confidentiality agreements to limit disclosure to outside lawyers and
consultants, with such necessary information and reasonable assistance as such
other party and its affiliates may reasonably request in connection with their
preparation of necessary filings, registrations or submissions of information to
any Governmental Body, including any filings necessary or appropriate under the
provisions of Antitrust Laws.


(g)    Subject to, and without modifying, their obligations to exercise
reasonable best efforts as provided in Section 7.4 and their obligations
pursuant to the other provisions of this Section 7.3, the Schlumberger Entities
shall be entitled to control and direct the antitrust defense of the transaction
in any investigation or litigation by, or negotiations with, any Governmental
Body under applicable Antitrust Law. In the event of litigation, the antitrust
defense of the transaction includes but is not limited to discovery,
admissibility of evidence, timing or scheduling, provided, however, that such
timing and scheduling shall be


50

--------------------------------------------------------------------------------





subject to the provisions of Section 7.4(d). The Weatherford Entities shall not
make any offer, acceptance or counter-offer to or otherwise engage in
negotiations or discussions with any Governmental Body with respect to any
proposed settlement, consent decree, court order, commitment or remedy, or, in
the event of litigation, discovery, admissibility of evidence, timing or
scheduling, except as specifically requested by or agreed with the Schlumberger
Entities. Any negotiations conducted between the Schlumberger Entities and any
Governmental Body shall be subject to the provisions of Section 7.4(c). The
Weatherford Entities shall comply with their obligations under Section 7.4 in
connection with such investigations, litigations, negotiations, and discussions
to the extent requested by the Schlumberger Entities. To the extent that the
Schlumberger Entities offer, negotiate, accept or agree to any settlement,
consent decree, court order, commitment or remedy, subject to the provisions of
Section 7.4(c), they shall offer, negotiate, accept and agree to the settlement,
consent decree, court order, commitment or remedy that would reasonably be
expected to result in the least negative impact on the Strategic Plan and
financial results of the JV Companies.
    
7.4    Reasonable Best Efforts.


(a)    The Weatherford Entities and the Schlumberger Entities shall use their
reasonable best efforts to take, or cause to be taken, all other actions and to
do, or cause to be done, all other things necessary and proper:


(i)    to ensure that all of the conditions to the obligations of the
Weatherford Entities and the Schlumberger Entities contained in Sections 7.3,
8.1(b) and 8.1(c) are satisfied as promptly as practicable, and in any event
prior to the Outside Date;


(ii)    to negotiate in good faith each of the Employee Matters Agreement, the
Schlumberger Supply Agreements, the Weatherford Supply Agreements, the Shared
Services Agreements, the Transition Services Agreement, and the CA JV Company
Formation Documents;


(iii)    to otherwise consummate and make effective the transactions
contemplated hereby;


(iv)    to avoid, remove and eliminate each and every impediment or objection
under any applicable Law that may be asserted by any Governmental Body with
respect to the transactions contemplated hereby that could have the effect of
materially delaying or preventing the consummation of the transactions
contemplated hereby or that could make the consummation of the transactions
contemplated hereby in accordance with the terms of this Agreement unlawful;


(v)    to defend all lawsuits and other proceedings by or before any
Governmental Body or by any private party challenging this Agreement or the
consummation of the transactions contemplated by this Agreement, and to prevent
the entry of any court order, and to have vacated, lifted, reversed or
overturned any injunction, decree, ruling, order or other action under any
Antitrust Laws that would prevent, prohibit, or delay the consummation of the
transactions contemplated hereby; and


        


51

--------------------------------------------------------------------------------





(vi)    to enable the Closing to occur as promptly as practicable (and in any
event no later than the Outside Date).


(b)    The reasonable best efforts of the Weatherford Entities and the
Schlumberger Entities specified in Section 7.4(a) shall include offering,
proposing, negotiating, agreeing to and effecting the following steps to
eliminate any objection or impediment by any Governmental Body that would
prevent, prohibit or delay the consummation of the transaction:


(i)    selling, licensing, transferring or otherwise disposing of, or holding
separate and agreeing to sell, license, transfer or otherwise dispose of, assets
(including Intellectual Property assets or licenses), categories of assets,
businesses, Subsidiaries, Affiliates of the Weatherford Business or the
Schlumberger Business;


(ii)    terminating, amending or assigning existing relationships and
contractual rights and obligations of the Weatherford Business or the
Schlumberger Business; and conducting the businesses of the
Weatherford Business or the Schlumberger Business in a specified manner;


(c)    Notwithstanding anything in this Agreement to the contrary, in no event
will the Weatherford Entities, the Schlumberger Entities or any of their
respective Affiliates be obligated to (and none of the Weatherford Entities,
Schlumberger Entities or any of their respective Affiliates shall without the
other party’s prior written consent) offer, propose, negotiate, agree to, or
effect any undertaking or condition, or enter into any consent decree, to make
any divestiture, license, transfer or other disposition, to terminate, amend or
assign any existing relationships or contractual rights or obligations, to
accept any operational restriction, or take any other action that involves
assets, businesses, relationships or contracts other than those of the
Weatherford Pump Down Perforating Business in the Territory and the Schlumberger
Pump Down Perforating Business in the Territory.
In the event that the Weatherford Entities, the Schlumberger Entities or any of
their respective Affiliates takes any of the actions described in Section 7.4(b)
with respect to the Weatherford Business or the Schlumberger Business, any
proceeds from such action shall be contributed to the Company at Closing.


(d)    Notwithstanding anything in this Agreement to the contrary, the
Weatherford Entities and the Schlumberger Entities shall each have the right,
but not the obligation, to oppose by refusing to consent to, through litigation
or otherwise any request, attempt or demand by any Governmental Body or other
person for any of the actions described in Section 7.4(b). In the event any of
the Weatherford Entities or the Schlumberger Entities exercises its right to
oppose through litigation, including any appeals, a request, attempt or demand
by any Governmental Body or other person as provided in the preceding sentence,
such Weatherford Entity or Schlumberger Entity, as the case may be, shall take
such actions, in a timely manner, as are necessary to achieve the clearance or
approval of the Governmental Body or other person prior to the Outside Date,
provided that this obligation is subject to and does not modify the other
provisions of Section 7.4. All filing fees with any Governmental Body under
applicable Antitrust Laws, together with any other


52

--------------------------------------------------------------------------------





fees payable to a Governmental Body in connection with the transactions
contemplated hereby, shall be borne 70% by the Schlumberger Entities and 30% by
the Weatherford Entities.


7.5    Contribution True-Up. The Weatherford Entities and the Schlumberger
Entities shall, within fifteen (15) Business Days after the date hereof, (i)
provide a schedule listing all of the Weatherford Frac Pumps and the
Schlumberger Frac Pumps, respectively, to the other party and (ii) engage a
mutually acceptable third party (the “Inspector”) to, promptly thereafter, in
accordance with the inspection procedures set forth on Schedule 7.5, (1) inspect
the Weatherford Frac Pumps and the Schlumberger Frac Pumps and (2) provide a
report of the costs necessary to bring the respective party’s Contributed Frac
Pumps to Operational Readiness (in each case, the “Estimated Operational
Readiness Cost”). The fees and expenses of the Inspector for this initial
inspection shall be borne 70% by the Schlumberger Entities and 30% by the
Weatherford Entities. Within fifteen (15) Business Days prior to Closing, each
party shall deliver to the other party an updated calculation of the costs
necessary to bring such party’s Contributed Frac Pumps to Operational Readiness
based on actual amounts incurred by such party to repair or replace its
Contributed Frac Pumps since the completion of the third-party inspection (in
each case, the “Final Operational Readiness Cost”). If either party seeks to
challenge the other party’s calculation of Final Operational Readiness Cost, it
shall, at its own expense, engage the Inspector to, in accordance with the
inspection procedures set forth on Schedule 7.5, (1) conduct a second audit of
the other party’s Contributed Frac Pumps, and (2) prior to Closing, provide an
updated report of the costs necessary to bring such party’s Contributed Frac
Pumps to Operational Readiness, which shall then be deemed to be the Final
Operational Readiness Cost. If the ratio of (a) the Final Operational Readiness
Cost for the Weatherford Frac Pumps, to (b) the Final Operational Readiness Cost
for the Schlumberger Frac Pumps (the “Frac Pump Readiness Ratio”) does not equal
the Horsepower Ratio, the deficient party shall, upon Closing, at the election
of the deficient party, either (A) pay to the other party an amount in cash (the
“Cash Payment Amount”) equal to the Operational Readiness Cost for its
respective Contributed Frac Pumps that causes the Frac Pump Readiness Ratio not
to equal the Horsepower Ratio (which payment shall be adjusted to reflect the
parties’ 70/30 ownership in the JV Companies) or (B) elect to decrease its
membership interest in all of the JV Companies (and thus increase the other
party’s membership interest in the JV Companies) by an amount that is valued at
the Cash Payment Amount, with the understanding that each one percent (1%)
membership interest in all of the JV Companies shall be valued at the amount set
forth in Schedule 7.5.


7.6    Use of Name. Each JV Company agrees that it shall as soon as practicable
after the Closing Date and in any event within ninety (90) days following the
Closing Date, cease to make any use of (a) the name “Weatherford” or any service
marks, trademarks, trade names, identifying symbols, logos, emblems, signs or
insignia related thereto or containing or comprising the foregoing, including
any name or mark confusingly similar thereto (collectively, the “Weatherford
Marks”) and (b) the name “Schlumberger” or any service marks, trademarks, trade
names, identifying symbols, logos, emblems, signs or insignia related thereto or
containing or comprising the foregoing, including any name or mark confusingly
similar thereto (collectively, the “Schlumberger Marks”). In furtherance
thereof, as promptly as practicable but in no event later than ninety (90) days
following the Closing Date, the JV Companies shall remove, strike over or
otherwise obliterate all Weatherford Marks and Schlumberger Marks from all
materials including any vehicles, business cards, schedules, stationery,
packaging materials, displays, signs, promotional materials, manuals, forms,
computer software and other materials.


    


53

--------------------------------------------------------------------------------





7.7    Access to Businesses. Prior to the Closing, each of the Weatherford
Entities and the Schlumberger Entities shall give, and shall cause its
Affiliates to give, subject to any confidentiality obligations, the other
party’s representatives full access at reasonable times to the premises, books,
records, Contracts, assets and accounts of the Weatherford Business or the
Schlumberger Business, as applicable, and will make reasonably available to the
other party and its representatives at a reasonable place and time, the officers
and employees and independent accountants of such party for interviews to verify
all information furnished to it and its representatives and to otherwise become
familiar with the Weatherford Business or the Schlumberger Business, as
applicable; provided that, in no case shall such access include the right to
conduct any environmental testing or sampling.


7.8    Preservation of Records. The Weatherford Entities, the Schlumberger
Entities and the JV Companies agree that each of them shall preserve and keep
the records held by it or their Affiliates relating to the Business for a period
of seven (7) years from the Closing Date and shall make such records and
personnel available to the other as may be reasonably required by such party in
connection with, among other
things, any insurance claims by, legal proceedings or tax audits against or
governmental investigations of the Weatherford Entities, the Schlumberger
Entities or the JV Companies or any of their Affiliates or in order to enable
the Weatherford Entities, the Schlumberger Entities or the JV Companies to
comply with their respective obligations under this Agreement and each other
agreement, document or instrument contemplated hereby or thereby. In the event
the Weatherford Entities, the Schlumberger Entities or the JV Companies wishes
to destroy such records after that time, such party shall first give ninety (90)
days prior written notice to the others and such other parties shall have the
right at their option and expense, upon prior written notice given to such party
within that ninety (90) day period, to take possession of the records within one
hundred and eighty (180) days after the date of such notice.


7.9    Publicity.


(a)    Neither the Weatherford Entities, the Schlumberger Entities or the JV
Companies shall issue any press release or public announcement concerning this
Agreement or the transactions contemplated hereby without obtaining the prior
written approval of the other parties hereto, which approval will not be
unreasonably withheld or delayed, unless, in the sole judgment of the
Schlumberger Entities, the Weatherford Entities or the JV Companies, disclosure
is otherwise required by applicable Law or by the applicable rules of any stock
exchange on which the Schlumberger Entities or the Weatherford Entities or their
respective Affiliates lists securities, provided that the party intending to
make such release shall use its reasonable best efforts consistent with such
applicable Law to consult with the other party with respect to the text thereof.


(b)    Each of the JV Companies, the Weatherford Entities and the Schlumberger
Entities agrees that the terms of this Agreement shall not be disclosed or
otherwise made available to the public and that copies of this Agreement shall
not be publicly filed or otherwise made available to the public, except where
such disclosure, availability or filing is required by applicable Law and only
to the extent required by such Law.


    


54

--------------------------------------------------------------------------------





7.10    No Shop.


(a)    Neither the Weatherford Entities nor the Schlumberger Entities (in each
case, the “Selling Party”) will, and will not permit any of its Subsidiaries or
any of their respective directors, officers, employees, representatives or
agents (collectively, the “Representatives”) to, directly or indirectly,
(i) discuss, negotiate, undertake, authorize, recommend, propose or enter into,
either as the proposed surviving, merged, acquiring or acquired corporation, any
transaction involving a merger, consolidation, business combination, purchase or
disposition of any amount of the Contributed Assets or any capital stock of the
Selling Party other than the transactions contemplated by this Agreement (an
“Acquisition Transaction”), (ii) facilitate, encourage, solicit or initiate
discussions, negotiations or submissions of proposals or offers in respect of an
Acquisition Transaction, (iii) furnish or cause to be furnished, to any Person,
any information concerning the business, operations, properties or assets of the
Selling Party in connection with an Acquisition Transaction, or (iv) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other Person to do or seek any of the foregoing.
        
(b)    The Selling Party shall (and shall cause its Representatives to)
immediately cease and cause to be terminated any existing discussions or
negotiations with any Persons (other than the other party hereto) conducted
heretofore with respect to any of the foregoing. The Selling Party agrees not to
release any third party from the confidentiality and standstill provisions of
any agreement related to an Acquisition Transaction to which the Selling Party
is a party.


7.11    Supplementation and Amendment of Schedules. From time to time prior to
the Closing, the Weatherford Entities and the Schlumberger Entities shall have
the right to supplement or amend the Disclosure Schedules with respect to any
matter hereafter arising or discovered after the delivery of the Disclosure
Schedules pursuant to this Agreement. No such supplement or amendment shall have
any effect on the satisfaction of the condition to closing set forth in Section
8.2(a) or Section 8.3(a) or any effect on the ability of any party hereto to
bring an indemnification Claim pursuant to Article IX.


7.12    Tax Matters


(a)    Within forty-five (45) days after the Closing, the US JV Company shall
engage Deloitte to determine an allocation among the assets of the US JV Company
(in accordance with the US Completions Purchase Price, the US Pressure Pumping
Purchase Price, the procedures for determining the “Book Value” of an asset
pursuant to the Limited Liability Company Agreements and Treasury Regulation
Section 1.755-1) of any basis adjustments required under Section 743 of the Code
as a result of the transactions contemplated by this Agreement. STC and
Weatherford US shall cause the US JV Company to use such allocation, as finally
determined by Deloitte for purposes of Section 755 of the Code and the Treasury
Regulations promulgated thereunder.  STC and Weatherford US shall, and shall
cause their Affiliates to, prepare all Tax Returns (including, but not limited
to, the statements required to be filed under Treasury Regulations Sections
1.743-1(k) and 1.751-1(a)(3)) consistently with such allocation.  Neither STC
nor Weatherford US shall take any position on any Tax Return that is
inconsistent with the allocation, unless otherwise required by applicable


55

--------------------------------------------------------------------------------





Law. All fees and expenses relating to the work performed by Deloitte in
preparing such allocation shall be borne 70% by STC and 30% by Weatherford US.


(b)    Unless the Schlumberger Entities and the Weatherford Entities otherwise
agree, the Schlumberger Entities, the Weatherford Entities and their respective
Affiliates shall cooperate as set forth below with respect to Tax matters for
time periods ending on or before the Closing.


(i)    The Schlumberger Entities, the Weatherford Entities and the JV Companies
shall cooperate fully, as and to the extent reasonably requested by any other
party, in connection with the filing of Tax Returns and any audit, litigation or
other proceeding or matter with respect to Taxes of or with respect to the
Weatherford Business, Weatherford Contributed Assets, Schlumberger Business or
Schlumberger Contributed Assets. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
or matter and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.
        
(ii)    Each party shall retain all books and records with respect to Tax
matters pertinent to any other party until the expiration of the applicable
statute of limitations (and, to the extent notified by the other party, any
extensions thereof), shall give the other party reasonable written notice prior
to transferring, destroying or discarding any such books and records and, at
such time, if the other party so requests, shall allow the other party to take
possession of any such books and records that are exclusively related to the
Weatherford Business, Weatherford Contributed Assets, Schlumberger Business or
Schlumberger Contributed Assets.


(iii)    The Schlumberger Entities shall be entitled to all refunds of Taxes
(whether received by payment, credit, offset or otherwise) for which the
Schlumberger Entities are liable under this Agreement, and the Weatherford
Entities shall be entitled to all refunds of Taxes (whether received by payment,
credit, offset or otherwise) for which the Weatherford Entities are liable under
this Agreement. Each party shall use its commercially reasonable efforts to
obtain any refund of Taxes to which any other party may be entitled pursuant to
this Agreement and, upon receipt of any such refund, shall promptly transmit
such amount to the party entitled thereto.


(iv)    Each party shall use its commercially reasonable efforts to obtain, when
requested by another party, any certificate or other document from any
Governmental Body.


(v)    The Weatherford Entities shall prepare and timely file, or cause to be
prepared and timely filed (taking into account all applicable extensions), all
Tax Returns of or relating to the Weatherford Business or the Weatherford
Contributed Assets for all Tax periods ending on or before the Closing Date. The
Schlumberger Entities shall prepare and timely file, or cause to be prepared and
timely filed (taking into account all applicable extensions), all Tax Returns of
or relating to the Schlumberger Business or the Schlumberger Contributed Assets
for all Tax periods ending on or before the Closing Date.


        


56

--------------------------------------------------------------------------------





(vi)    The JV Companies shall prepare and timely file, or cause to be prepared
and timely filed (taking into account all applicable extensions), all Tax
Returns of or relating to the Weatherford Business or the Weatherford
Contributed Assets for all Tax periods beginning on or before the Closing Date
and ending after the Closing Date (“Weatherford Straddle Period Tax Returns”).
To the extent permitted by applicable Law, all Weatherford Straddle Period Tax
Returns shall be prepared in a manner consistent with past practice. The JV
Companies shall deliver to the applicable Weatherford Entity a draft of each
Weatherford Straddle Period Tax Return at least fifteen (15) days prior to the
due date thereof (taking into account any extension) and shall not unreasonably
reject any comments thereto received from such Weatherford Entity at least five
(5) days prior to the due date thereof (taking into account any extension). The
JV Companies shall prepare and timely file, or cause to be prepared and timely
filed (taking into account all applicable extensions), all Tax Returns of or
relating to the Schlumberger Business or the Schlumberger Contributed Assets for
all Tax periods beginning on or before the Closing Date and ending after the
Closing Date (“Schlumberger Straddle Period Tax Returns”). To the extent
permitted by applicable Law, all Schlumberger Straddle Period Tax Returns shall
be prepared in a manner consistent with past practice. The JV Companies shall
deliver to the applicable Schlumberger Entity a draft of each Schlumberger
Straddle Period Tax Return at least fifteen (15) days prior to the due date
thereof (taking into account any extension) and shall not unreasonably reject
any
comments thereto received from such Schlumberger Entity at least five (5) days
prior to the due date thereof (taking into account any extension).


(vii)    The Weatherford Entities and the JV Companies and their respective
Affiliates shall promptly notify the Schlumberger Entities upon receipt by such
party of written notice of any inquiries, claims, assessments, audits or similar
events with respect to Taxes of or with respect to the Schlumberger Business or
Schlumberger Contributed Assets and relating to any Tax period ending on or
before the Closing Date (any such inquiry, claim, assessment, audit or similar
event, a “Schlumberger Tax Matter”). The Schlumberger Entities and the JV
Companies and their respective Affiliates shall promptly notify the Weatherford
Entities upon receipt by such party of written notice of any inquiries, claims,
assessments, audits or similar events with respect to Taxes of or with respect
to the Weatherford Business or Weatherford Contributed Assets and relating to
any Tax period ending on or before the Closing Date (any such inquiry, claim,
assessment, audit or similar event, a “Weatherford Tax Matter” and, together
with a Schlumberger Tax Matter, a “Tax Matter”). Any failure to so notify the
other party of any Tax Matter shall not relieve such other party of any
liability with respect to such Tax Matters except to the extent such party was
actually and prejudiced as a result thereof.


(viii)    The Weatherford Entities shall have sole control of the conduct of all
Weatherford Tax Matters, including any settlement or compromise thereof,
provided, however, that the Weatherford Entities shall keep the JV Companies
reasonably informed of the progress of any Weatherford Tax Matter and shall not
effect any such settlement or compromise that would reasonably be expected to
adversely impact either of the JV Companies in any Tax period ending after the
Closing Date without obtaining the applicable JV Company’s prior written consent
thereto, which consent shall not be unreasonably withheld or delayed. The
Schlumberger Entities shall have sole control of the conduct of all Schlumberger
Tax Matters, including any settlement or compromise thereof, provided, however,
that the Schlumberger Entities shall keep the JV Companies reasonably informed
of the progress of any Schlumberger Tax Matter and shall not effect any


57

--------------------------------------------------------------------------------





such settlement or compromise that would reasonably be expected to adversely
impact either of the JV Companies in any Tax period ending after the Closing
Date without obtaining the applicable JV Company’s prior written consent
thereto, which consent shall not be unreasonably withheld or delayed.


(ix)    The parties agree that any expenses incurred by a party in connection
with the cooperation described in this Section 7.12(b) shall be the
responsibility of the party incurring the cost and no reimbursement shall be
sought from the requesting party.


(c)    All transfer, stamp, documentary, sales, use, registration, value-added
and other similar Taxes (including all applicable real estate transfer Taxes)
incurred in connection with this Agreement and the transactions contemplated
hereby (“Transfer Taxes”) will be borne 70% by the Schlumberger Entities and 30%
by the Weatherford Entities. The Weatherford Entities, the Schlumberger Entities
and the JV Companies further agree to use commercially reasonable efforts to
mitigate, reduce or eliminate any such Transfer Taxes. The JV Companies will
self-assess and remit such Transfer Taxes where permitted by law, and in all
other cases shall make payment of the applicable Transfer Taxes to each
Weatherford Entity or Schlumberger Entity which is obligated to remit such
Transfer Taxes within 15 days of Closing.
        
(d)    The Schlumberger Entities, the Weatherford Entities and the JV Companies
shall cooperate fully, as and to the extent reasonably requested by any other
party, in connection with the filing of applications for exemptions in respect
of Taxes that may result as a consequence of this Agreement and the transactions
contemplated hereby, including exemptions to Canada Pension Plan and Employment
Insurance premiums which may be available to the CA JV Company as a successor
employer.


(e)    The JV Companies shall not take any action (other than in the Ordinary
Course of Business) on the Closing Date after the Closing if such action would
reasonably be expected to increase the Liability of any of the Weatherford
Entities or the Schlumberger Entities for Taxes (including by decreasing the
amount of any credits, deductions or allowances otherwise available to any of
the Weatherford Entities or the Schlumberger Entities), without the prior
written consent of the Weatherford Entities and the Schlumberger Entities, such
consent not to be unreasonably withheld, conditioned or delayed.


(f)    In the event of any conflict between the provisions of this Section 7.12
and the provisions of a Limited Liability Company Agreement of the US JV Company
or the CA JV Company Formation Documents, the provisions of this Section 7.12
shall control.


(g)    To the extent permitted by Law, SCL and CA JV Company will make a joint
election under section 167 of the Excise Tax Act so that GST will not be payable
on the transfer of property contemplated in Schedule 2.2(b). SCL and CA JV
Company will execute the relevant GST forms for Closing to effect that election.
CA JV Company will file those forms with its GST return for the GST reporting
period in which the Closing occurs. CA JV Company will provide SCL with such
supporting documentation as SCL may reasonably request in order to confirm that
such election has been made and properly filed. SCL and CA JV Company confirm
that in the event that the joint election under section 167 of the Excise Tax
Act is not available, CA JV Company shall pay the GST.


        


58

--------------------------------------------------------------------------------





(h)    To the extent permitted by Law, Weatherford CA and CA JV Company will
make a joint election under section 167 of the Excise Tax Act so that GST will
not be payable on the transfers of property contemplated in Schedule 2.2(b).
Weatherford CA and CA JV Company will execute the relevant GST forms for Closing
to effect the election. CA JV Company will file those forms with its GST return
for the GST reporting period in which the Closing occurs. CA JV Company will
provide Weatherford CA with such supporting documentation as Weatherford CA may
reasonably request in order to confirm that such election has been made and
properly filed. Weatherford CA and CA JV Company confirm that in the event that
the joint election under section 167 of the Excise Tax Act is not available, CA
JV Company shall pay the GST.


(i)    With respect to the contribution by SCL of the Schlumberger Contributed
Assets related to the Schlumberger Canadian Business to CA JV Company in
Schedule 2.2(b), SCL and CA JV Company agree to jointly file one or more
elections pursuant to subsection 97(2) of the Income Tax Act and any similar
provision of provincial or federal legislation, within the time and in the
manner prescribed therefore by the Income Tax Act (or any applicable provincial
laws) and, if necessary, make revised elections and generally take any other
steps as may be considered desirable so as to effect the transfer of any
property or other assets forming part of the said contribution. For the purposes
of such election or elections, the elected amounts in respect of the said
contributions shall be such amounts as shall be determined by SCL, subject to
the limitations prescribed by the Income Tax Act. Weatherford CA agrees to
cooperate in the execution of any election form or authorizing agreement
necessary to give effect to this election.


(j)    With respect to the contribution by Weatherford CA of the Weatherford
Contributed Assets related to the Weatherford Canadian Business to CA JV Company
in Schedule 2.2(b), Weatherford CA and CA JV Company agree to jointly file one
or more elections pursuant to section 97(2) of the Income Tax Act and any
similar provision of provincial or federal legislation, within the time and in
the manner prescribed therefore by the Income Tax Act (or any applicable
provincial laws) and, if necessary, make revised elections and generally take
any other steps as may be considered desirable so as to effect the transfer of
any property or other assets forming part of the said contribution. For the
purposes of such election or elections, the elected amounts in respect of the
said contributions shall be such amounts as shall be determined by Weatherford
CA, subject to the limitations prescribed by the Income Tax Act. SCL agrees to
cooperate in the execution of any election form or authorizing agreement
necessary to give effect to this election.
 
(k)    If at any time a Governmental Body, the Code, the Income Tax Act or other
applicable Law requires a Person under this Agreement to make any withholding or
deduction in respect of any payments made by the Person to a recipient pursuant
this Agreement:


(i)not less than ten (10) days prior to making any such withholding or
deduction, such Person shall provide written notice to the recipient identifying
the amount of and applicable Law requiring such withholding or deduction, and
the Person shall cooperate in good faith with the recipient to the extent
reasonable to obtain reduction of or relief from such obligation to make such
deduction or withholding;


59

--------------------------------------------------------------------------------







(ii)such Person shall withhold or deduct the amount required from the payment
otherwise payable to the recipient;


(iii)the amount withheld or deducted shall be remitted to the relevant
Governmental Body within the time prescribed by Law;


(iv)the Person shall promptly provide copies of any applicable remittance
documentation with the Government Body to the recipient; and


(v)such amount that is withheld or deducted shall be considered for the purposes
of this Agreement to have been paid to the recipient by such Person in respect
of the payment.


(l)    Neither the Schlumberger Entities, the Weatherford Entities nor the JV
Companies shall make any election that would cause any JV Company to be treated
as other than a partnership for U.S. federal income tax purposes.


7.13    Strategic Plan Principles. In developing the Strategic Plan and Cash
Flow Forecast as contemplated by the Limited Liability Company Agreements, the
parties shall adopt and follow the Strategic Plan Principles set forth in
Exhibit F hereto.


ARTICLE VIII.


CONDITIONS TO CLOSING


8.1    Conditions Precedent to Obligations of Each Party. The respective
obligations of each party to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by the other
parties in whole or in part to the extent permitted by applicable Law):


(a)    there shall not be in effect any Order by a Governmental Body of
competent jurisdiction that makes illegal, enjoins or otherwise prohibits the
consummation of the transactions contemplated hereby;


(b)    the waiting period applicable to the transactions contemplated by this
Agreement under the HSR Act shall have expired or early termination shall have
been granted; and the Competition Act Approval shall have been obtained;


(c)    each approval from a third party or Governmental Body listed on Schedule
8.1(c) shall have been granted; and


(d)    the applicable parties have finalized, executed and delivered to each of
the other parties the following agreements:


(i)    the Limited Liability Company Agreements of the US Completions JV and of
the US Pressure Pumping JV, substantially in the form of Exhibit A (each a
“Limited Liability Company Agreement”);




60

--------------------------------------------------------------------------------





(ii)    the CA JV Company Formation Documents;


(iii)    the Transfer Documents;


(iv)    the Weatherford Supply Agreements;


(v)    the Schlumberger Supply Agreements;


(vi)    the Weatherford IP License Agreements;


(vii)    the Schlumberger IP License Agreements;


(viii)    the Inbound IP License Agreements;


(ix)    the Shared Services Agreements;


(x)    the Transition Services Agreement; and


(xi)    the Employee Matters Agreement.
    
8.2    Conditions Precedent to Obligations of the Weatherford Entities. The
obligation of the Weatherford Entities to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by the Weatherford Entities in whole or in part to the extent permitted
by applicable Law):


(a)    The representations and warranties of the Schlumberger Entities set forth
in this Agreement shall be true and correct at and as of the Closing (in each
case without giving effect to any qualification as to materiality or Material
Adverse Effect), except to the extent such representations and warranties relate
to an earlier date (in which case such representations and warranties shall be
true and correct on and as of such earlier date), and except for such failure to
be true and correct, individually or in the aggregate, as would not reasonably
be expected to have a Material Adverse Effect;


(b)    the Schlumberger Entities shall have performed and complied in all
material respects with all obligations and agreements required in this Agreement
to be performed or complied with by it prior to the Closing Date;


(c)    the Weatherford Entities shall have received evidence that all Liens
(other than Permitted Exceptions) on the Schlumberger Contributed Assets shall
have been released and satisfied in full; and


(d)    the Weatherford Entities shall have received a certificate, dated the
Closing Date, from the President or a Vice President of each of the Schlumberger
Entities to the effect that the conditions set forth in Sections 8.2(a), (b) and
(c) have been satisfied.


8.3    Conditions Precedent to Obligations of the Schlumberger Entities. The
obligations of the Schlumberger Entities to consummate the transactions
contemplated by this Agreement are subject to the


61

--------------------------------------------------------------------------------





fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by the Schlumberger Entities in
whole or in part to the extent permitted by applicable Law):


(a)    The representations and warranties of the Weatherford Entities set forth
in this Agreement shall be true and correct at and as of the Closing (in each
case without giving effect to any qualification as to materiality or Material
Adverse Effect), except to the extent such representations and warranties relate
to an earlier date (in which case such representations and warranties shall be
true and correct on and as of such earlier date), and except for such failure to
be true and correct, individually or in the aggregate, as would not reasonably
be expected to have a Material Adverse Effect;


(b)    the Weatherford Entities shall have performed and complied in all
material respects with all obligations and agreements required in this Agreement
to be performed or complied with by it prior to the Closing Date;


(c)    the Schlumberger Entities shall have received evidence that all Liens
(other than Permitted Exceptions) on the Weatherford Contributed Assets shall
have been released and satisfied in full; and


        
(d)    the Schlumberger Entities shall have received a certificate, dated the
Closing Date, from the President or a Vice President each of the Weatherford
Entities to the effect that the conditions set forth in Sections 8.3(a), (b) and
(c) have been satisfied.


8.4    Frustration of Closing Conditions. Neither the Schlumberger Entities nor
the Weatherford Entities may rely on the failure of any condition set forth in
Section 8.1, 8.2, or 8.3 as the case may be, if such failure was caused by such
party’s failure to comply with any provision of this Agreement.


8.5    JV Company Supplements. At Closing, the parties shall cause each of the
JV Companies to execute and deliver to the Weatherford Entities and the
Schlumberger Entities a supplement to this Agreement in a form mutually agreed
upon by the parties, pursuant to which each JV Company shall agree to assume,
perform and comply with the obligations and conditions hereunder contemplated to
be assumed, performed or complied with by it.


ARTICLE IX.


INDEMNIFICATION


9.1    Survival of Representations and Warranties. The representations and
warranties of the parties contained in this Agreement shall survive the Closing
through and including the twenty-four (24) month anniversary of the Closing
Date; provided, however, that the representations and warranties of the
Schlumberger Entities set forth in Sections 5.1, 5.2, 5.5(a), 5.7, 5.12, 5.16,
and 5.17 and the representations and warranties of the Weatherford Entities set
forth in in Sections 6.1, 6.2, 6.5(a), 6.7, 6.12, 6.16, and 6.17 (collectively,
the “Fundamental Representations”) shall survive the Closing until ninety (90)
days following the expiration of the applicable statute of limitations with
respect to the particular matter that is the subject matter thereof (in each
case, the “Survival Period”); provided, further, however, that any obligations
to indemnify and hold harmless shall not terminate with respect to any Losses as
to which the Person to be


62

--------------------------------------------------------------------------------





indemnified shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the indemnifying party in accordance with
Section 9.3(a) before the termination of the applicable Survival Period.


9.2    Indemnifications.


(a)    Subject to Sections 9.1, 9.4 and 9.6 hereof, Weatherford US (solely with
respect to the Weatherford US Business) and Weatherford CA (solely with respect
to the Weatherford Canadian Business) hereby agree to indemnify and hold the
Schlumberger Entities, as applicable, and their respective directors, officers,
employees, Affiliates, agents, attorneys, representatives, successors and
permitted assigns (collectively, the “Schlumberger Indemnified Parties”) and the
JV Companies, as applicable, and their directors, officers, employees,
Affiliates, agents, attorneys, representative, successors and permitted assigns
(collectively, the “Company Indemnified Parties”) harmless from and against:


(i)    any and all losses, liabilities, obligations and damages (individually, a
“Loss” and, collectively, “Losses”) based upon, attributable to or resulting
from the failure of any representations or
warranty of the Weatherford Entities set forth in this Agreement or in any
Weatherford Document, to be true and correct in all respects at the date hereof
or at the Closing Date;


(ii)    any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of the Weatherford
Entities under this Agreement or any Weatherford Document;


(iii)    any and all Losses based upon or arising directly from any Weatherford
Excluded Asset or any Weatherford Excluded Liability (other than Losses relating
to Taxes for which indemnification provisions are set forth in Section 9.5(a));
and


(iv)    any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys’ and
other professionals’ fees and disbursements (collectively, “Expenses”) incident
to any and all Losses with respect to which indemnification is provided
hereunder or Section 9.5(a).


(b)    Subject to Sections 9.1, 9.4 and 9.6 hereof, STC (solely with respect to
the Schlumberger US Business) and SCL (solely with respect to the Schlumberger
Canadian Business) hereby agree to indemnify and hold the Weatherford Entities,
as applicable, and their respective directors, officers, employees, Affiliates,
agents, attorneys, representatives, successors and permitted assigns
(collectively, the “Weatherford Indemnified Parties”) and the Company
Indemnified Parties harmless from and against:


(i)    any and all Losses based upon, attributable to or resulting from the
failure of any representations or warranty of the Schlumberger Entities set
forth in this Agreement or in any Schlumberger Document, to be true and correct
in all respects at the date hereof or at the Closing Date;


        


63

--------------------------------------------------------------------------------





(ii)    any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of the Schlumberger
Entities under this Agreement or any Schlumberger Document;


(iii)    any and all Losses based upon or arising directly from any Schlumberger
Excluded Asset or any Schlumberger Excluded Liability (other than Losses
relating to Taxes for which indemnification provisions are set forth in Section
9.5(b)); and


(iv)    any and all Expenses incident to any and all Losses with respect to
which indemnification is provided hereunder or Section 9.5(b).


9.3    Indemnification Procedures.


(a)    In the event that any Legal Proceedings shall be instituted or that any
claim or demand (“Claim”) shall be asserted by a third party in respect of which
payment may be sought under Section 9.2 hereof (regardless of the limitations
set forth in Section 9.4), the indemnified party shall reasonably and promptly
cause written notice of the assertion of any Claim of which it has knowledge
which is covered by this indemnity to be forwarded to the indemnifying party.
The indemnifying party shall have the right, at its sole option and expense, to
be represented by counsel of its choice, which must be reasonably satisfactory
to the indemnified party, and to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder.
If the indemnifying party elects to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within fifteen (15) days (or sooner, if the nature of the
Claim so requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
the indemnified party may defend against, negotiate, settle or otherwise deal
with such Claim at the expense of the indemnifying party. If the indemnifying
party shall assume the defense of any Claim, the indemnified party may
participate, at his or its own expense, in the defense of such Claim. The
parties hereto agree to cooperate fully with each other in connection with the
defense, negotiation or settlement of any such Claim. Notwithstanding anything
in this Section 9.3 to the contrary, neither the indemnifying party nor the
indemnified party shall, without the written consent of the other party, settle
or compromise any indemnifiable Claim or permit a default or consent to entry of
any judgment unless the claimant and such party provide to such other party an
unqualified release from all liability in respect of the indemnifiable Claim.
Notwithstanding the foregoing, if a settlement offer solely for money damages is
made by the applicable third party claimant, and the indemnifying party notifies
the indemnified party in writing of the indemnifying party’s willingness to
accept the settlement offer and, subject to the applicable limitations of
Sections 9.4, pay the amount called for by such offer, and the indemnified party
declines to accept such offer, the indemnified party may continue to contest
such indemnifiable Claim, free of any participation by the indemnifying party,
and the amount of any ultimate liability with respect to such indemnifiable
Claim that the indemnifying party has an obligation to pay hereunder shall be
limited to the lesser of (A) the amount of the settlement offer that the
indemnified party declined to accept plus the Losses of the indemnified party
relating to such indemnifiable Claim through the date of its rejection of the
settlement offer or (B) the aggregate Losses of the indemnified party with
respect to such indemnifiable Claim. If the indemnifying party makes any payment
on any indemnifiable Claim, the


64

--------------------------------------------------------------------------------





indemnifying party shall be subrogated, to the extent of such payment, to all
rights and remedies of the indemnified party to any insurance benefits or other
Claims of the indemnified party with respect to such indemnifiable Claim.


(b)    After any final judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement with respect to a Claim hereunder, the indemnified party shall
forward to the indemnifying party notice of any sums due and owing by the
indemnifying party pursuant to this Agreement with respect to such matter.


9.4    Limitations on Indemnification for Breaches of Representations and
Warranties.


(a)    An indemnifying party shall not have any liability under
Section 9.2(a)(i) or Section 9.2(b)(i) hereof unless the aggregate amount of
Losses and Expenses to the indemnified parties finally determined to arise
thereunder based upon, attributable to or resulting from the failure of any
representation or warranty to be true and correct, other than the Fundamental
Representations, exceeds $5,000,000 (the “Basket”) and, in such event, the
indemnifying party shall be required to pay the entire amount of such Losses and
Expenses.
(b)    Neither the Weatherford Entities nor the Schlumberger Entities shall be
required to indemnify any Person under Sections 9.2(a)(i) or 9.2(b)(i) for an
aggregate amount of Losses exceeding $350,000,000 (the “Cap”) in connection with
Losses related to the breach of any representation and warranty of the
Weatherford Entities or the Schlumberger Entities in Articles V and VI,
respectively other than for the breach of any Fundamental Representation;
provided, that if a Loss is subject to indemnification under both (x) Section
9.2(a)(i) or Section 9.2(b)(i) and (y) Section 9.2(a)(iii) or Section
9.2(b)(iii), then the Cap shall not apply.
        
(c)    Except with respect to the first sentence of Section 5.6 and Section 6.6,
for purposes of calculating Losses hereunder, any materiality or Material
Adverse Effect qualifications in the representations, warranties, covenants and
agreements shall be ignored.
    
9.5    Tax Indemnification.


(a)    The Weatherford Entities hereby agree to be liable for and to indemnify
and hold the Schlumberger Indemnified Parties and the Company Indemnified
Parties harmless from and against any and all Losses and Expenses in respect of
(i) all Taxes relating to the Weatherford Business or the Weatherford
Contributed Assets with respect to any Taxable period, or portion thereof,
ending on or before the Closing Date; (ii) all Taxes of the Weatherford Entities
or any member of a consolidated, combined or unitary group of which either of
the Weatherford Entities is or was a member, pursuant to Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under state, local or foreign Law); (iii) any Transfer Taxes
allocated to the Weatherford Entities pursuant to Section 7.12(c); (iv) any
failure by either of the Weatherford Entities to timely pay any and all Taxes or
Transfer Taxes required to be borne by the Weatherford Entities pursuant to this
Agreement; and (v) any Weatherford Successor Taxes. Notwithstanding anything to
the contrary contained in this Agreement, the Weatherford Entities shall not


65

--------------------------------------------------------------------------------





indemnify nor hold the Schlumberger Indemnified Parties or the Company
Indemnified Parties harmless from and against any Losses or Expenses in respect
of Taxes relating to the Weatherford Business or the Weatherford Contributed
Assets with respect to any Taxable period, or portion thereof, beginning after
the Closing Date.


(b)    The Schlumberger Entities hereby agree to be liable for and to indemnify
and hold the Weatherford Indemnified Parties and the Company Indemnified Parties
harmless from and against any and all Losses and Expenses in respect of (i) all
Taxes relating to the Schlumberger Business or the Schlumberger Contributed
Assets with respect to any Taxable period, or portion thereof, ending on or
before the Closing Date; (ii) all Taxes of the Schlumberger Entities or any
member of a consolidated, combined or unitary group of which either of the
Schlumberger Entities is or was a member, pursuant to Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under state, local or foreign Law); (iii) any Transfer Taxes
allocated to the Schlumberger Entities pursuant to Section 7.12(c); (iv) any
failure by either of the Schlumberger Entities to timely pay any and all Taxes
or Transfer Taxes required to be borne by the Schlumberger Entities pursuant to
this Agreement; and (v) any Schlumberger Successor Taxes. Notwithstanding
anything to the contrary contained in this Agreement, the Schlumberger Entities
shall not indemnify nor hold the Weatherford Indemnified Parties or the Company
Indemnified Parties harmless from and against any Losses or Expenses in respect
of Taxes relating to the Schlumberger Business or the Schlumberger Contributed
Assets with respect to any Taxable period, or portion thereof, beginning after
the Closing Date.


(c)    For purposes of this Section 9.5 and clause (e) of the definition of
Excluded Liabilities, in the case of a taxable period that includes the Closing
Date, Taxes shall be allocated to the periods before and after the Closing Date
as follows: (i) in the case of Taxes such as property taxes, such Taxes shall be
allocated to periods before and after the Closing Date on a per diem basis and
(ii) in the case of Taxes based on net or gross income, or transactional taxes
such as sales taxes, the portion of such Taxes allocable to the period before
the Closing Date shall be computed on the assumption that the taxable period
ended on the Closing Date.


9.6    No Consequential Damages. Notwithstanding anything to the contrary
elsewhere in this Agreement, no party shall, in any event, be liable to any
other Person for any consequential, incidental, indirect, special or punitive
damages of such other Person, including loss of future revenue, income or
profits, diminution of value or loss of business reputation or opportunity
relating to the breach or alleged breach hereof, except for an indemnifying
party’s obligation to an indemnified party for consequential, incidental,
indirect, special or punitive damages of any third party.


9.7    Exclusive Remedy; Negligence of Indemnified Parties. The indemnification
obligations of the parties under this Article IX shall be the exclusive remedy
for any claim by any party against any other party based on the transactions
contemplated by this Agreement, and shall be effective regardless of by whom
asserted, and regardless of whether any Claim or Loss results solely or in part
from the active, passive or concurrent negligence (but not gross negligence) of
any of the parties to be indemnified; provided, however, and notwithstanding
anything to the contrary set forth in this


66

--------------------------------------------------------------------------------





Agreement, that this Section 9.7 shall not apply to liability for fraud or
willful breach (it being understood that, for purposes of this Agreement,
“willful breach” shall mean a material breach that is the consequence of an
omission by, or act undertaken by or caused by, the breaching party with the
knowledge that the omission or taking or causing of such act would cause a
breach of this Agreement).


ARTICLE X.


MISCELLANEOUS


10.1    Expenses. Except as otherwise provided in this Agreement, each of the
Weatherford Entities, the Schlumberger Entities and the JV Companies shall bear
their own expenses incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby.


10.2    Waiver of Jury Trial; Submission to Jurisdiction; Consent to Service of
Process.


(a)    EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
CONTEMPLATED TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(b)    The parties hereby agree that any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby, whether in
contract, tort or otherwise, shall be brought in the United States District
Court for the Southern District of Texas or in any State court located in
Houston, Harris County, Texas, so long as one of such courts shall have
subject-matter jurisdiction over such suit, action or proceeding, and that any
cause of action arising out of this Agreement shall be deemed to have arisen
from a transaction of business in the State of Texas. Each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Each of the parties hereto agrees that a judgment in any such action may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


        


67

--------------------------------------------------------------------------------





(c)    Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the delivery of a
copy thereof in accordance with the provisions of Section 10.5.


10.3    Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represent the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof. This
Agreement can be amended, supplemented or changed, and any provision hereof can
be waived, only by written instrument making specific reference to this
Agreement signed by the party against whom enforcement of any such amendment,
supplement, modification or waiver is sought. No action taken pursuant to this
Agreement shall be deemed to constitute a waiver by the party taking such action
of compliance with any representation, warranty, covenant or agreement contained
herein. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.


10.4    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
performed in such State.


10.5    Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given (i) when delivered personally by hand
(with written confirmation of receipt), (ii) when sent by e-mail (with written
confirmation of transmission) or (iii) one business day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision):


If to the Weatherford Entities or the JV Companies, to:
Weatherford International plc
2000 St. James Place
Houston, Texas 77056
Attention:
General Counsel Attention, Legal.M&A@weatherford.com

With a copy (which shall not constitute notice) to:
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention:
Sean T. Wheeler, sean.wheeler@lw.com
 
John M. Greer, john.greer@lw.com



68

--------------------------------------------------------------------------------





If to the Schlumberger Entities or the JV Companies, to:
Schlumberger Technology Corporation
5599 San Felipe, 3rd Floor
Houston, Texas 77056
Attention:
Senior Legal Counsel, Kwilson4@slb.com 

Schlumberger Canada Limited
200 125-9th Ave SE
Calgary, CA T2G 0P6
Attention:
Senior Legal Counsel, SGalbraith@exchange.slb.com

With a copy (which shall not constitute notice) to:
Baker & Hostetler LLP
811 Main Street, Suite 1100
Houston, Texas 77002
Attention:
W. Robert Shearer, rshearer@bakerlaw.com

and
Bennett Jones LLP
4500, 855 2nd Street S.W.
Calgary, Alberta T2P 4K7
Attention:
Brent Kraus, krausb@bennettjones.com 

10.6    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.


10.7    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either the Weatherford Entities,
the Schlumberger Entities or the JV Companies, directly or indirectly (by
operation of law or otherwise), without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void. No assignment of any obligations hereunder shall relieve the parties
hereto of any such obligations. Upon any such permitted assignment, the
references in this Agreement to the JV Companies shall also apply to any such
assignee unless the context otherwise requires.


69

--------------------------------------------------------------------------------







10.8    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.


(signature page to follow)




70

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.


WEATHERFORD U.S. HOLDINGS, L.L.C.
 
 
 
 
By:
/s/ Mark M. Rothleitner
Name:
Mark M. Rothleitner
Title:
Vice President and Treasurer



WEATHERFORD CANADA LTD.
 
 
 
 
By:
/s/ Pamela M. Webb
Name:
Pamela M. Webb
Title:
Vice President



SCHLUMBERGER TECHNOLOGY CORPORATION
 
 
 
 
By:
/s/ Andrea Shaffer
Name:
Andrea Shaffer
Title:
Vice President



SCHLUMBERGER CANADA LIMITED
 
 
 
 
By:
/s/ Mark O’Byrne
Name:
Mark O’Byrne
Title:
President







71